        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 1 of 65




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               - v. -                            S2 15 Cr. 379 (PKC)

 JUAN ANTONIO HERNÁNDEZ ALVARADO,
    a/k/a “Tony Hernández,”

                                    Defendant.




                  THE GOVERNMENT’S SENTENCING SUBMISSION




                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


Amanda L. Houle
Matthew Laroche
Jason A. Richman
Assistant United States Attorneys
    Of Counsel
           Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 2 of 65




                                                  TABLE OF CONTENTS



BACKGROUND ............................................................................................................................ 3
          I.        THE DEFENDANT’S CRIMINAL CONDUCT .................................................... 3
                     A.        2004 – 2008: The Defendant Joins Hector Emilio Fernandez Rosa’s Drug
                               Trafficking Organization ............................................................................ 3
                     B.        2008 – 2009: The Defendant Emerges as a Major Cocaine Trafficker ...... 5
                     C.        2009 – 2010: The Defendant Partners with Amilcar Alexander Ardon
                               Soriano Under the Protection of National Party Leadership ...................... 7
                     D.        2012: The Defendant Adapts in Response to the Prospect of Extradition 10
                     E.        2013: The Defendant Accepts a Million-Dollar Bribe from Chapo
                               Guzman On Behalf of Juan Orlando Hernandez ...................................... 11
                     F.        2014: The Defendant’s Drug-Trafficking Activities as a Honduran
                               Congressman ............................................................................................. 13
                     G.        2015 – 2017: The Defendant and Others Funnel More Drug Money into
                               National Party Campaigns ........................................................................ 15
                     H.        2016: The Defendant Continues to Distribute “TH”-Branded Cocaine ... 16
                     I.        2018: The Defendant Participates In a 650-Kilogram Cocaine Shipment 16
                     J.        The Defendant’s Weapons Trafficking and Pre-Trial Violence ............... 18
                               1.      The Defendant’s Personal Arsenal................................................... 18
                               2.      The Defendant’s Arms Trafficking .................................................. 19
                               3.      2011: Murder of Franklin Arita ....................................................... 20
                               4.      2013: Murder of Chino .................................................................... 21
          II.      THE DEFENDANT’S OBSTRUCTION................................................................ 22
                     A.      October 2016: The Defendant Lies to the Government .............................. 22
                     B.      January 2019: The Defendant Lies to Pretrial Services and the Court ....... 22
                     C.      October 2019: The Defense Team Leaks Witness Names to the Media ..... 23
          III.      ADDITIONAL EFFORTS TO INFLUENCE THE ONGOING
                    INVESTIGATION ................................................................................................ 23
                     A.       September 2019: The “Republic of Honduras” Retains a Law Firm to
                              Lobby the Prosecution Team Following Public Disclosures Regarding the
                              Trial Evidence ............................................................................................ 23
                     B.       October 2019: The Murder of Nery López Sanabria ................................. 24
                     C.       December 2019: The Murders of Jose Luis Pinto and Pedro Ildefonso
                              Armas ......................................................................................................... 26
                     D.      February 2021: The Murder of Normando Rafael Lozano ......................... 27


                                                                      i
            Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 3 of 65




THE DEFENDANT’S OBJECTIONS TO THE PSR .................................................................. 27

THE SENTENCING GUIDELINES RECOMMEND LIFE IMPRISONMENT ........................ 28
          I.         COUNT ONE ........................................................................................................ 28
                     A.        Drug Quantity: § 2D1.1(a)(5) ..................................................................... 28
                     B.       Violence: § 2D1.1(b)(2) .............................................................................. 29
                     C.       Use of Private Aircraft: § 2D1.1(b)(3) ........................................................ 29
                     D.        Bribes: § 2D1.1(b)(11) ................................................................................ 30
                     E.       Premises for Manufacturing Cocaine: § 2D1.1(b)(12) ................................ 31
                     F.       Criminal Livelihood: § 2D1.1(b)(16)(E) ..................................................... 32
                     G.        Leadership: § 3B1.1(a) ................................................................................ 33
                     H.        Abuse of Trust: § 3B1.3 ............................................................................. 35
                     I.       Obstruction of Justice: § 3C1.1 ................................................................... 36
          II.       COUNTS TWO AND THREE: USE OF WEAPONS ......................................... 39
          III.      GROUPING ANALYSIS ...................................................................................... 39

DISCUSSION ............................................................................................................................... 40
          I.      THE COURT SHOULD IMPOSE A LIFE SENTENCE ........................................ 40
                     A.        The Nature and Circumstances of the Offense ........................................... 40
                     B.       The History and Characteristics of the Defendant ...................................... 47
                     C.       The Need to Afford Adequate Deterrence .................................................. 48
                     D.        A Life Sentence Would Not Result in Unwarranted Sentencing
                               Disparities ................................................................................................... 51
          II.        THE COURT SHOULD ORDER THE DEFENDANT TO FORFEIT $138.5
                     MILLION .............................................................................................................. 55
                     A.        Applicable Law ........................................................................................... 56
                     B.       Discussion ................................................................................................... 57
          III.      THE COURT SHOULD ORDER THE DEFENDANT TO REPAY ALL FUNDS
                    DISBURSED PURSUANT TO THE CRIMINAL JUSTICE ACT ..................... 58
          IV.        THE COURT SHOULD ORDER THE DEFENDANT TO PAY A $10 MILLION
                     FINE ...................................................................................................................... 59
                     A.         Applicable Law .......................................................................................... 59
                     B.        Discussion .................................................................................................. 60

CONCLUSION ............................................................................................................................. 62




                                                                       ii
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 4 of 65




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                 - v. -                                     S2 15 Cr. 379 (PKC)

 JUAN ANTONIO HERNÁNDEZ ALVARADO,
    a/k/a “Tony Hernández,”

                                    Defendant.


       The Government respectfully submits this memorandum in response to the defendant’s

sentencing submission (Dkt. No. 128 (“Def. Mem.”)), and in connection with the sentencing in

this matter, currently scheduled for March 23, 2021 at 2:00 p.m., on the defendant’s trial

convictions of (i) participating in a conspiracy to import cocaine into the United States, in violation

of 21 U.S.C. § 963; (ii) using machineguns in furtherance of his drug-trafficking offense, in

violation of 18 U.S.C. § 924(c)(1)(a)(i); (iii) participating in a conspiracy to carry and use

machineguns in furtherance of his drug-trafficking offense, in violation of 18 U.S.C. § 924(o); and

(iv) lying to law enforcement, in violation of 18 U.S.C. § 1001.

       The defendant was a Honduran congressman who, along with his brother Juan Orlando

Hernandez, played a leadership role in a violent, state sponsored drug trafficking conspiracy. Over

a fifteen-year period, the defendant corrupted the democratic institutions of Honduras to enrich

himself by transporting at least 185,000 kilograms of cocaine—a staggering amount of poison that

he helped import into the United States. To accomplish this astonishing level of drug distribution,

the defendant commanded heavily armed members of the Honduran military and Honduran

National Police, including Juan Carlos “Tigre” Bonilla and Mauricio Hernandez Pineda; he sold

machineguns and ammunition to drug traffickers, some of which he obtained from the Honduran

military; he controlled cocaine laboratories in Colombia and Honduras; he bribed politicians,

                                                  1
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 5 of 65




including past and current presidents of Honduras; and he helped cause at least two murders.

       The defendant made at least $138.5 million in blood money through this egregious course

of conduct. He also abused his political and social position to facilitate these drug-trafficking

activities in a country that has been ravaged by drug-related violence. Between 2004 and 2019,

the defendant secured and distributed millions of dollars in drug-derived bribes to Juan Orlando

Hernandez, former Honduran president Porfirio Lobo Sosa, and other politicians associated with

Honduras’s National Party. Prior to 2012, as a politically connected Honduran citizen operating

in Honduras, the defendant acted with confidence that he could not be held accountable for his

crimes in the United States. The Honduran constitution forbade it. When Honduras amended its

constitution to permit extraditions in 2012 based on pressure from the United States, the defendant

sought to exploit his political connections to achieve additional protection. The next year, he

funneled a $1 million bribe from Joaquín Guzmán Loera, a/k/a “El Chapo,” (“Chapo”), the leader

of the Sinaloa Cartel, to Juan Orlando Hernandez. In 2014, the defendant was caught on tape

meeting with one of the most violent drug traffickers in Honduras to discuss providing Honduran

government contracts to drug traffickers in exchange for massive bribes.

       The defendant has done nothing to mitigate his abhorrent criminal conduct. Instead of

showing remorse for his crimes, the defendant has repeatedly lied, minimized, and obstructed

justice. To give some examples, the defendant (i) brazenly traveled to the United States in 2016

and lied to law enforcement about his drug-trafficking activities; (ii) lied about his assets during a

January 2019 bail hearing; (iii) leaked sensitive witness information in violation of a protective

order in October 2019; and (iv) lied again about his assets during an application for appointed

counsel in February 2020.

       The defendant’s conduct was, and continues to be, extraordinary. The Probation Office



                                                  2
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 6 of 65




has recommended a within-Guidelines sentence of life imprisonment, and such a sentence is

appropriate based on the § 3553(a) factors. The defendant trafficked cocaine on a monumental

scale, corrupted his elected office, contributed to the already deteriorating conditions in Honduras,

and repeatedly lied to the Court. Accordingly, the Government respectfully submits that the Court

should impose a sentence of life imprisonment and order the defendant to forfeit $138.5 million,

return all funds disbursed pursuant to the Criminal Justice Act (“CJA”), and pay a $10 million fine.

                                         BACKGROUND

I.     THE DEFENDANT’S CRIMINAL CONDUCT

       A.      2004 – 2008: The Defendant Joins Hector Emilio Fernandez Rosa’s Drug
               Trafficking Organization

       The defendant entered the drug trade in approximately 2004, when a friend named Carlos

Toledo introduced the defendant to Victor Hugo Diaz Morales, a/k/a “El Rojo” (“Diaz Morales”).

(Tr. 136; GX 403-4). Diaz Morales and Toledo were working at the time for a major Honduran

drug trafficker named Hector Emilio Fernandez Rosa, a/k/a “Don H,” and co-defendant Mario Jose

Calix Hernandez also participated in this introductory meeting. (Tr. 136; see Feb. 12, 2020

Presentence Investigation Report (“PSR”) ¶¶ 24-25).1

       During the meeting, the defendant assured the group that he would provide “information

regarding checkpoints and investigations of cocaine trafficking throughout Honduran territory,”

which he said “would be useful . . . in preventing the seizure of the cocaine and the arrest of the

people involved.” (Tr. 138). Between 2004 and 2010, Diaz Morales used drug proceeds to pay

the defendant $5,000 for each of the group’s cocaine shipments, and they participated in



1
  In August 2019, Judge Sullivan sentenced Fernandez Rosa to life imprisonment based on a
violation of 21 U.S.C. § 846 that involved over 150 tons of narcotics. Honduras has not addressed
this Office’s request for the provisional arrest of Calix Hernandez.

                                                 3
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 7 of 65




approximately four shipments per month during nine months each year. (Tr. 141, 210; see PSR

¶ 26). The shipments typically included between 500 and 1,000 kilograms of cocaine, but

approximately twice a year the defendant helped Fernandez Rosa and Diaz Morales with shipments

that included approximately 2,500 kilograms. (Tr. 210).

       In 2007, in addition to the cash payments, Diaz Morales gave the defendant two pistols.

(Tr. 212; see also PSR ¶ 26). That year, the defendant assured Diaz Morales that there would be

“zero problems” with their cocaine shipments through Honduras, including “zero risk of seizure”

of cocaine and “zero risk of arrest of persons” involved with the group’s drug trafficking. (Tr.

140, 158). Around that time, the defendant received an additional $5,000 per shipment from Diaz

Morales for information regarding Honduran naval operations at the Puerto Castilla base on the

Atlantic Coast and elsewhere, and $10,000 for information regarding military operations at the

base in Naco, Cortés. (Tr. 159, 167, 171). The defendant also charged Diaz Morales $50,000 for

air radar information that the traffickers used to help land cocaine-laden planes in Honduras. (Tr.

180, 183, 196).

       In 2007, the defendant told Diaz Morales that co-defendant Hernandez Pineda, a member

of the Honduran police and the defendant’s cousin, was available to “assist with investigations . .

. targeting drug trafficking and providing information regarding checkpoints on the [cocaine]

route.” (Tr. 185; see also PSR ¶ 27).2 In the same timeframe, Hernandez Pineda confirmed to

cooperating witness Giovani Rodriguez that Hernandez Pineda was providing security for Diaz

Morales’s drug shipments, and “that they were both protected by Tony Hernandez.” (Tr. 711).

       Also in 2007, Diaz Morales paid the defendant $5,000 to prevent Normando Rafael


2
 In September 2019, the Government charged Hernandez Pineda with the same drug-trafficking
and weapons offenses as the defendant. (Dkt. No. 83). Following the defendant’s trial, in February
2020, Hernandez Pineda surrendered in this District and he remains in custody pending trial.

                                                4
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 8 of 65




Lozano—a regional police chief and fellow drug trafficker—from being transferred away from the

group’s base of operations in the Copán Department. (Tr. 177-80). The defendant did so by “using

the connections that he had in the capital Tegucigalpa at the National Police Headquarters.” (Tr.

181). In 2007 or 2008, the defendant had another officer, Mauro Flores Santos, transferred to La

Entrada, Copán, which is on “the main cocaine trafficking route from Honduras to Guatemala.”

(Tr. 182). Once again, Diaz Morales paid the defendant $5,000 for the assistance. (Tr. 183). In

exchange for another $5,000, the defendant later prevented Flores Santos from being transferred

to Tegucigalpa so that he could continue to assist with drug trafficking. (Tr. 183-84).

       In 2008, the defendant participated in a meeting at a restaurant in Tegucigalpa with a group

of Honduran drug traffickers that included Calix Hernandez, Amilcar Leva Cabrera, a/k/a “El

Sentado,” and Diaz Morales. (Tr. 190).3 The purpose of the meeting was to discuss receiving

cocaine brought to Honduras using “small planes coming from Colombia.” (Tr. 191). The

defendant warned the group, however, that “the DEA was training pilots from the Honduran Air

Force to be able to fly helicopters with night vision” and there was a “combined operation going

on involving several different countries which was meant to combat the trafficking of cocaine

coming from Colombia going through Honduran territory with an ultimate destination of the

United States.” (Tr. 191; see also PSR ¶ 30).

       B.      2008 – 2009: The Defendant Emerges as a Major Cocaine Trafficker

       In 2008, the defendant sold three cocaine shipments to Diaz Morales, which consisted of

400, 500, and 1,000 kilograms, respectively, at a rate of $10,000 per kilogram. (Tr. 194, 198-200).



3
  Leva Cabrera was murdered in Honduras in December 2015, after participating in an operation
that led to the arrests of Efrain Campo Flores and Franqi Francisco Flores de Freitas, the nephews
of Venezuelan First Lady Cilia Adela Gavidia Flores. See generally United States v. Flores, 945
F.3d 687 (2d Cir. 2019).


                                                 5
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 9 of 65




The cocaine was manufactured at a “laboratory belonging to the defendant” and Rodolfo Alfredo

Vergara Bonifante, a/k/a “El Cinco” (“Cinco”), which was located near El Aceitico, Colombia.

(Tr. 194; see also PSR ¶ 31). During the same year, the defendant supplied 800 kilograms of

cocaine to a major Guatemalan cocaine trafficker, Fernando Josue Chang Monroy (“Chang

Monroy”), who picked up the drugs at a ranch in Copán owned by Miguel and Luis Valle Valle,

the leaders of the Valle drug-trafficking organization.4 (Tr. 913-16). Chang Monroy determined

that the defendant’s cocaine was 99% pure, and had the drugs transported to Mexico City so that

they could be imported into the United States by the Sinaloa Cartel. (Id.; see also Tr. 932).

       In 2009, the defendant told cooperating witness Amilcar Alexander Ardon Soriano that he

was working with Colombian cocaine suppliers he met through the Valle brothers, i.e., Cinco and

his associates. (Tr. 401-02). Around the same time that the defendant told Ardon Soriano about

Cinco, Chang Monroy met the defendant and Cinco at a hotel in San Pedro Sula. (Tr. 919). A

Honduran trafficker named Tonito Santos invited Chang Monroy to the meeting, and warned that

the defendant could kill them if they failed to do their part in a drug transaction. (Tr. 919-20).

Carlos Toledo also separately told Chang Monroy that the defendant “was the kind of person who

killed anybody whom [he] did not like.” (Tr. 943).

       At the hotel, the defendant said that he had a laboratory to “manufacture cocaine,” and he

described some of the cocaine stamps from his lab, including the “TH” Stamp. (Tr. 917, 920).

The defendant also said that he had “many police officers working for him,” and brought a four-



4
  In December 2013, the Valle brothers and others were charged with a cocaine-importation
conspiracy in the Southern District of Florida. See No. 13 Cr. 20897 (S.D. Fla. Dec. 4, 2013). In
June 2014, the Valle brothers and others were charged with drug-trafficking offenses in the Eastern
District of Virginia. See No. 14 Cr. 135 (E.D. Va. June 19, 2014). Honduras extradited the Valle
brothers in December 2014. The Valles pleaded guilty to the charges in both Districts in 2016,
and each was sentenced principally to 30 years’ imprisonment.

                                                 6
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 10 of 65




man security team armed with Galil assault rifles to the meeting. (Tr. 920, 924). During the

meeting, Chang Monroy agreed to purchase 700 kilograms of cocaine from the defendant at a price

of $10,000 per kilogram, and the defendant instructed Chang Monroy to inform the chief of police

in Copán “that we were going to be moving Tony’s seven hundred kilos.” (Tr. 924-25). Chang

Monroy spoke to the chief, and then picked up the cocaine at the Valles’ ranch in Espíritu. (Tr.

926-27). Between 2009 and 2010, Chang Monroy bought cocaine from the defendant five more

times. (Tr. 928-29). Each shipment consisted of 700 kilograms.

       C.      2009 – 2010: The Defendant Partners with Amilcar Alexander Ardon
               Soriano Under the Protection of National Party Leadership

       Ardon Soriano met the defendant in approximately 2008 at a gathering of National Party

politicians. (Tr. 395-96; see also PSR ¶ 32). Around the same time, Porfirio Lobo Sosa asked

Ardon Soriano for $2 million to support his campaign for presidency and Juan Orlando

Hernandez’s reelection campaign for a position in the congress. (Tr. 397). Ardon Soriano agreed

to provide the cash in exchange for “protection in drug trafficking” and a position for his brother,

Hugo, in Lobo Sosa’s administration. (Tr. 398). Following the meeting, Ardon Soriano sent Lobo

Sosa two installments of $1 million in cash. (Tr. 398-99, 402-03).

       During a 2009 meeting at the National Party headquarters in San Pedro Sula, which

included Juan Orlando Hernandez, Lobo Sosa confirmed to Ardon Soriano that he received the

first million-dollar payment. (Tr. 399). Juan Orlando Hernandez then instructed Ardon Soriano

“to tell all National Party mayors and candidates to vote the ticket line for all congressmen so that

we could have the majority within Congress.” (Tr. 400). Lobo Sosa assured Ardon Soriano that,

“if the National Party did win,” Ardon Soriano would be “protected” as a drug trafficker “such

that the prosecutor’s office would not investigate” him, and Hugo Ardon Soriano would be




                                                 7
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 11 of 65




appointed to run the Fondo Vial. (Tr. 400).5

       In 2009, the defendant asked Diaz Morales to provide more drug money to support National

Party campaigns. The defendant explained

       that if that payment was made to the [N]ational [P]arty [C]ampaign, and that if Pepe Lobo
       Sosa was elected as president and Juan Orlando was reelected into the [N]ational Congress,
       that we will have more connections and greater access to information, information of the
       national police and the Honduran Army.

(Tr. 203). The defendant also promised Diaz Morales that “the seizure of cocaine and the arrest

of those of us working in the trafficking of the cocaine would be prevented, and that the

information would be of better quality and also of more importance.” (Tr. 203-04). Based on

these promises, the defendant received $100,000 in drug proceeds from Diaz Morales. (Tr. 203).

The defendant provided a similar assurance to Ardon Soriano, explaining that “if the National

Party won the election that he would have access to radars in Honduras for the distribution of

cocaine.”   (Tr. 402).   In order to obtain similar protection, the Cachiros drug-trafficking

organization, one of the largest and most violent in Honduras, paid Lobo Sosa approximately

$500,000 in 2009. (Tr. 770).

       In June 2009, a coup displaced Liberal Party president Manuel Zelaya. (Tr. 314-15).

Shortly thereafter, the defendant told Ardon Soriano it was a “sure thing that the National Party”

would win the elections scheduled for the upcoming November. (Tr. 403). The defendant

proposed that they “wait until Pepe Lobo Sosa and Juan Orlando Hernandez took office” to firm

up their drug-trafficking operations, but inquired about Ardon Soriano’s ability to receive cocaine

shipments in eastern Honduras and Ardon Soriano’s drug-trafficking operations in the Copán

Department. (Tr. 403-04).


5
 Fondo Vial is a component of the Honduran government associated with the Ministry of Public
Works charged with administering road construction contracts. (Tr. 317).

                                                8
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 12 of 65




       Juan Orlando Hernandez was reelected to the Honduran congress in November 2009. (See

GX 501).    The next month, Juan Orlando Hernandez asked Ardon Soriano to bribe three

congressmen representing the Copán Department so that they would support his efforts to become

president of the congress. (Tr. 405-06). When Ardon Soriano confirmed that he had paid the

bribes, Juan Orlando Hernandez assured him that (i) the “protection” for drug trafficking they had

discussed previously with Lobo Sosa would be provided to Ardon Soriano and his family, and (ii)

Hugo Ardon Soriano would be named director of Fondo Vial. (Tr. 406-07).

       Juan Orlando Hernandez was named president of the congress in early 2010. (Tr. 407).

Around the same time, the defendant met with Ardon Soriano, Hugo Ardon Soriano, Calix, and

Hernandez Pineda. (Tr. 408; see also PSR ¶ 33). The defendant told Ardon Soriano that he could

supply cocaine, which Ardon Soriano agreed to buy at $10,000 per kilogram. (Tr. 408). The

defendant explained that his cocaine would be transported through Panama, Costa Rica, and

Nicaragua; it would arrive in Honduras in the eastern Department of Gracias a Dios; and he would

transport the cocaine by helicopter to Copán, where Ardon Soriano would pay for it. (Tr. 410-11).

During a 280-kilogram test shipment, Ardon Soriano observed a U.S. registration number on the

helicopter the defendant sent. (Tr. 412; see also PSR ¶ 33).

       For the remainder of 2010, once or twice a month, the defendant sent Ardon Soriano

cocaine shipments consisting of approximately 300 kilograms, which arrived in Honduras via

helicopter. (Tr. 413). In 2011, the defendant told Ardon Soriano that helicopters were too small,

and that he was transitioning to using boats so that he would “be able to ship a larger amount of

cocaine.” (Tr. 417).6 Following that conversation, once a month until approximately 2012, the



6
  During this timeframe, in 2010 or 2011, Hernandez Pineda told Giovanny Rodriguez that
(i) Hernandez Pineda was participating in drug trafficking with Ardon Soriano and the defendant,

                                                9
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 13 of 65




defendant sent Ardon Soriano maritime cocaine shipments ranging in size from 700 to 1,600

kilograms. (Tr. 418; see also PSR ¶ 34). After the maritime shipments arrived in Gracias a Dios,

Ardon Soriano and the defendant used trucks and helicopters to transport the cocaine to Copán in

installments. (Tr. 418-19).

       D.      2012: The Defendant Adapts in Response to the Prospect of Extradition

       In February 2012, then-President Lobo Sosa and Juan Orlando Hernandez traveled to

Miami for a meeting with U.S. officials to discuss the possibility of Honduras beginning to

extradite Honduran citizens. (Tr. 322; see also PSR ¶ 36). Following the meeting, the Honduran

congress—led by Juan Orlando Hernandez—amended the constitution to permit the extradition of

Honduran nationals to the United States to face drug-trafficking charges. (Tr. 322). Years before

the amendment, the defendant had assured Diaz Morales that it was “very unlikely” that Honduras

would authorize extraditions, and that there were also “internal processes” at “the supreme court

level” that “could be used in stopping extraditions.” (Tr. 206). Consistent with that assurance,

following the constitutional amendment, the Honduran Supreme Court was tasked with creating

extradition procedures, and no Hondurans were extradited to the United States to face drug-

trafficking charges until almost two years after the amendment. (Tr. 322-23).

       Nevertheless, around the time of the 2012 constitutional amendment, the defendant sought

to protect himself from the possibility of prosecution in the United States. The defendant told

Ardon Soriano that he was going to run for congress, recede from selling cocaine, and “would only

provide the service of renting helicopters and providing security” for Ardon Soriano’s cocaine.

(Tr. 433-34; see also PSR ¶ 36). The defendant said that “he would not be extradited to the United



and (ii) Ardon Soriano “[w]as providing Tony Hernandez with money to finance Juan Orlando
Hernandez’s campaign.” (Tr. 716).


                                               10
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 14 of 65




States.” (Tr. 433). He added that Ardon Soriano would not be extradited either, “as long as the

National [P]arty remained in power.” (Tr. 434).

       Between 2012 and 2014, approximately once or twice a month, the defendant received

$50,000 from Ardon Soriano for “renting” one of the defendant’s helicopters to transport 350-

kilgoram cocaine shipments and to “make sure on radar that the helicopters did not get

intercepted.” (Tr. 435). During the same period, approximately once a month, the defendant

received $20,000 from Ardon Soriano for renting his helicopter so that Ardon Soriano could

transport drug proceeds. (Tr. 436).

       As an example of the type of “security” the defendant provided and the type of power he

and his co-conspirators wielded in Honduras, in 2012, Chapo, the then-head of the Sinaloa Cartel,

warned Ardon Soriano that a drug trafficker named Jairo Orellana had stolen a drug shipment and

“was going to be taking over the Guatemala/Honduras border.” (Tr. 431). The defendant

instructed Ardon Soriano to discuss the issue with then-president Lobo Sosa. (Tr. 432). Ardon

Soriano spoke to Lobo Sosa, and Lobo Sosa “sent two trucks of soldiers from the [Honduran] army

to the border to El Paraiso, Copan.” (Tr. 432). Ardon Soriano saw about 120 soldiers in total, and

they were armed with M16s, M60s, and rocket-propelled grenade launchers. (Tr. 433).

       E.     2013: The Defendant Accepts a Million-Dollar Bribe from Chapo Guzman
              On Behalf of Juan Orlando Hernandez

       In 2013, Juan Orlando Hernandez instructed Ardon Soriano not to seek reelection as mayor

of El Paraíso, Copán because “there was a lot of coverage in the media about [Ardon Soriano]

being a drug trafficker.” (Tr. 444). Juan Orlando Hernandez said that he would only continue to

“protect” Ardon Soriano if he left office. (Tr. 444). He asked Ardon Soriano to “finance” the

National Party’s campaigns in the Copán Department, and said that he would make Hugo Ardon

Soriano the “coordinator in Tegucigalpa at the national level” for the National Party’s campaigns.


                                               11
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 15 of 65




(Tr. 444). After that conversation, Ardon Soriano used drug proceeds to pay $1.6 million in bribes

in the Copán Department in order to muster support for the National Party and Juan Orlando

Hernandez. (Tr. 445).

       During the campaign in 2013, Ardon Soriano introduced the defendant to Chapo at a

meeting in Espíritu, Copan—the drug-trafficking territory of the Valle brothers. (Tr. 447; see also

PSR ¶ 37). Other participants in the meeting included Calix, Hernandez Pineda, and the Valles.

(Tr. 447). During the meeting, Chapo asked the defendant to “provide security for the cocaine

shipments” that the Sinaloa Cartel would be transporting through Honduras to Guatemala. (Tr.

448). The defendant “told Chapo Guzmán that if Juan Orlando Hernandez did win the presidency

that then he could be provided with that security for that cocaine shipment,” and that the Valles

and Ardon Soriano “would not be extradited to the United States.” (Tr. 448). Chapo offered the

defendant $1 million to support the presidential campaign of Juan Orlando Hernandez, and the

defendant responded that he would “think about it.” (Tr. 449).

       Days after the meeting, the defendant told Ardon Soriano “that he had spoken to Juan

Orlando Hernandez and that, in fact, they did need the $1 million for the campaign,” “urgently.”

(Tr. 449). The defendant also noted that Juan Orlando Hernandez had warned to “be careful with

cameras and pictures because of phones.” (Tr. 449). The message from Juan Orlando Hernandez

led to a second meeting between the defendant, Chapo, and Ardon Soriano in 2013, this time in El

Paraíso, Copán. (Tr. 450). During the second meeting, the defendant agreed with Chapo to

provide “protection” for the Valles, Ardon Soriano, and “the cocaine shipment[s] through

Honduran territory”—“if Juan Orlando Hernandez did win the elections.” (Tr. 451). After

reaching an agreement and exchanging telephone numbers so that they could communicate

directly, Chapo handed the defendant $1 million in cash. (Tr. 452).



                                                12
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 16 of 65




       When Honduran authorities provisionally arrested the Valles in 2014, the defendant

explained to Ardon Soriano that the resulting extraditions were an act of vengeance, “that the

Valles had been arrested because they had attempted to kill Juan Orlando Hernandez.” (Tr. 455;

see also Tr. 797-98, 894, 941)).7 But the defendant assured Ardon Soriano that “as long as the

National Party was in power, then they were going to protect me and keep me from being arrested.”

(Tr. 456). In 2015, Ardon Soriano told Juan Orlando Hernandez that the Sinaloa Cartel was

applying pressure based on the extraditions of the Valles because Chapo had “paid the $1 million,

to protect the Valles.” (Tr. 457). The defendant joined in Ardon Soriano’s expression of concern,

explaining that “that he had taken that money [from Chapo] because Juan Orlando Hernandez had

authorized him to.” (Tr. 457). Juan Orlando Hernandez did not deny receiving the payment, and

instead responded that “he had no obligation to anyone and that he would return the money if

[Chapo] wanted it back.” (Tr. 457).

       F.     2014: The Defendant’s Drug-Trafficking Activities as a Honduran
              Congressman

       The defendant was elected to the Honduran congress in the same November 2013 national

elections that led to his brother becoming president. (See GX 501). The following month, a

member of the Honduran National Police named Juan Avila Meza8 told Devis Leonel Rivera

Maradiaga (“Rivera Mariadaga”), one of the leaders of the Cachiros, that the defendant “wanted


7
  When rumors regarding the assassination plot began to spread in Honduras in 2014, cooperating
witness Devis Leonel Rivera Maradiaga used a corrupt Honduran congressman named Reynoldo
Ekonomo to send a message to Juan Orlando Hernandez that he was not involved. (Tr. 799-800).
At the time, Rivera Maradiaga had been sanctioned by OFAC in a widely publicized action, and
was also cooperating with the DEA. Ekonomo connected Rivera Maradiaga to Juan Orlando
Hernandez in a phone call, in exchange for $20,000 and a vehicle, and Rivera Maradiaga assured
the Honduran president that he and his brother were not trying to kill him. (Tr. 800-02).
8
 In April 2018, Avila Meza pleaded guilty to a cocaine-importation conspiracy charge in this
District. See No. 15 Cr. 174 (LGS). He is scheduled to be sentenced on March 29, 2021.

                                               13
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 17 of 65




to work” in “drug trafficking” and “help to get [Cachiros] front companies paid for the government

contracts.” (Tr. 782). Avila Meza told Rivera Maradiaga that the defendant wanted a $100,000

“advance” and a “house in Tegucigalpa” to use as his new congressional “office.” (Tr. 783).

       In February 2014, Rivera Maradiaga met with Avila Meza and Oscar Ramirez at a hotel in

Tegucigalpa to make plans for the meeting with the defendant. (Tr. 784). Ramirez had previously

rented Rivera Maradiaga a clandestine airstrip for use in connection with a drug shipment. (Tr.

784). Avila Meza described Ramirez to Rivera Maradiaga as someone who “works for Tony

Hernandez,” and then the group moved from the hotel to Rivera Maradiaga’s vehicle so that they

could speak in private. (Tr. 785). Rivera Maradiaga told the men that he had $50,000 for the

defendant, and they confirmed to Rivera Maradiaga that “what [the defendant] wanted was to work

. . . in drug trafficking.” (Tr. 786). Rivera Maradiaga also told Avila Meza and Ramirez that he

had brought copies of the government contracts with which he was seeking the defendant’s

assistance. (Tr. 787).

       Rivera Maradiaga, Avila Meza, and Ramirez drove to a Denny’s restaurant for the meeting.

(Tr. 787). When Rivera Maradiaga arrived, he observed a seven-man security team wearing

military uniforms and armed with AR-15 rifles. (Tr. 788). Rivera Maradiaga met the defendant

inside the restaurant. (See generally GX 401-T). They discussed using a new front company to

receive money-laundering payments from the Honduran government because OFAC had

sanctioned the Cachiros company named in the contracts. (Tr. 792). The defendant agreed to seek

assistance from several Honduran officials, including Roberto Ordóñez and Hugo Ardon Soriano

(who was at that point the director of Fondo Vial pursuant to drug-related agreements between the

defendant, Ardon Soriano, Lobo Sosa, and Juan Orlando Hernandez). At the end of the meeting,

Rivera Maradiaga gave the defendant the $50,000 cash payment. (Tr. 797).



                                               14
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 18 of 65




       Also in 2014, the defendant worked with Calix, a Mexican drug trafficker named Jesus

Albino Quintero Meraz,9 and Diaz Morales to transport between 1,400 and 1,600 kilograms of

cocaine using a large Gulfstream jet. (Tr. 217, 220). Diaz Morales and Calix paid the defendant

$35,000 “as a down payment for handling radar information,” but the aircraft crashed in Venezuela

before it could be dispatched to Honduras. (Tr. 221).

       G.     2015 – 2017: The Defendant and Others Funnel More Drug Money into
              National Party Campaigns

       In 2015, Juan Orlando Hernandez invited Ardon Soriano to a meeting in Tegucigalpa.

When Ardon Soriano arrived, Roberto Ordoñez told Ardon Soriano that Juan Orlando Hernandez

wanted Hugo Ardon Soriano to resign “because he could not take all of the talk in the media about

Hugo and [Ardon Soriano] being drug traffickers.” (Tr. 458). Ardon Soriano agreed that Hugo

Ardon Soriano would step down, and Ordoñez told Ardon Soriano that Juan Orlando Hernandez

would provide “protection for drug trafficking” if Ardon Soriano “finance[d] and bribe[d] mayors”

in the Copán Department “to get them to vote for Juan Orlando Hernandez.” (Tr. 459).

       Approximately six months before the November 2017 national elections, Ardon Soriano

met with the defendant and Juan Orlando Hernandez in Santa Rosa, Copán. (Tr. 460). Juan

Orlando Hernandez expressed concern that “the National Party had very low numbers in the

pol[l]s,” and asked Ardon Soriano to “finance” the “National Party’s campaign” in the Copán and

Lempira Departments. (Tr. 460). The defendant added that they needed $500,000 for the Lempira

Department, which Ardon Soriano later provided to him from drug proceeds. (Tr. 461). Ardon

Soriano also spent 1.6 million Lempira on bribes in Copán. (Tr. 462).




9
 Quintero Meraz has been a fugitive on pending charges in this District since 2001. See No. 01
Cr. 21 (VM).

                                               15
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 19 of 65




       H.      2016: The Defendant Continues to Distribute “TH”-Branded Cocaine

       In June 2016, the DEA intercepted electronic communications over a Title III wiretap

between a trafficker in Honduras (“Male-1”) and a trafficker in Guatemala (“Male-2”). (See GX

402; see also PSR ¶ 38). The Honduras-based trafficker indicated that there were 300 kilograms

of “TH” cocaine in “SPS,” i.e., San Pedro Sula, “already.”




       I.     2018: The Defendant Participates In a 650-Kilogram Cocaine Shipment

       On June 6, 2018, Honduran military officials stopped two vehicles in the Cortés

Department. (GX 1005). Nery López Sanabria, a significant Honduran drug trafficker, was an

occupant of one of the vehicles. (Id.). 10 Honduran authorities arrested and detained López

Sanabria in connection with this incident—and he was later murdered, as described below.



10
  In 2012, “Nery” asked Rivera Maradiaga to help receive cocaine shipments in the Mosquitia
region in eastern Honduras. (Tr. 767). Diaz Morales knew López Sanabria by his alias, “Wilson,”
and explained that he provided López Sanabria with a plane in 2012 to transport 500 kilograms of
cocaine from Colombia to Honduras. (Tr. 224; see also GX 1005).

                                               16
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 20 of 65




       During the traffic stop on June 6, 2018, law enforcement identified a secret compartment

underneath the rear seat that contained more than $190,000 in cash, several ledgers, and two hand

grenades. (Tr. 52-53). A second compartment contained three pistols. (Tr. 53-54).




(GXs 352, 353).

       One of the ledgers was labeled “Hard Work” 2018, and reflected a 650-kilogram cocaine

shipment with the defendant. (GXs 250-A, 250-T).




The entry is dated February 27, 2018 and indicates that the defendant “sent” 650 kilograms, 490


                                               17
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 21 of 65




of which belonged to the defendant and 160 of which belonged to López Sanabria. (GX 250-T at

1-2).11 The defendant charged $9,300 per kilogram for the kilograms that he owned, received a

million-dollar up-front payment, and was owed a total of $4.9 million in the deal. (Id.).

       At least one of the other ledgers seized by Honduran law enforcement in June 2018

contained references to “JOH,” initials used by Juan Orlando Hernandez. For example:




       J.     The Defendant’s Weapons Trafficking and Pre-Trial Violence

               1.     The Defendant’s Personal Arsenal

       The defendant was armed nearly every time that Ardon Soriano saw him beginning in 2008.

(Tr. 364). The defendant’s personal arsenal included a modified AR-15 and an Uzi inscribed with

the name of Juan Orlando Hernandez, “Presidente de la República”:




11
  The ledger indicates that 10 of the kilograms in the shipment were “bad ones,” i.e., poor
quality, damaged in transit, or both. (GX 250-T at 2).

                                                18
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 22 of 65




(Tr. 364-68; GXs 202-R1, 203-R4).

       The defendant also owned an M60 belt-fed machinegun, which he described to Ardon

Soriano in 2011:




(Tr. 368-69; GX 313 (exemplar firearm)).

               2.     The Defendant’s Arms Trafficking

       In 2009, the defendant explained to Chang Monroy that he could provide “any type of

weapons,” including a pistol that the defendant referred to as a “cop killer” as well as “any type of

heavy duty weapons” such as rocket-propelled grenade launchers. (Tr. 913, 921-22).

       In 2010, Diaz Morales obtained between 4,000 and 6,000 rounds of assault-rifle

ammunition from Normando Rafael Lozano. (Tr. 211; see also PSR ¶ 40). Lozano indicated that

he bought the ammunition from the defendant. (Tr. 211). Consistent with the defendant’s prior

                                                 19
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 23 of 65




reference to greater access to the “Honduran Army,” the bullets were packaged “in metal boxes

bearing the Honduran National Army logo.” (Tr. 203, 211). Diaz Morales sold the ammunition

to Chang Monroy, who observed from the packaging that the materials appeared to have come

from the Honduran military. (Tr. 211, 936-38).12

       In 2012, Chang Monroy purchased 40 M16s that were supplied by the defendant. (Tr. 913,

939; see also PSR ¶ 40). Two people responsible for delivering the weapons to Chang Monroy

confirmed, independently, that the defendant supplied them. (Tr. 939). One of the traffickers

added that the defendant, “had sent a lot of rifles to be sold.” (Id.).

               3.      2011: Murder of Franklin Arita

       In 2011, the defendant and Ardon Soriano caused the murder of a drug trafficker in the

Copán Department named Franklin Arita. (Tr. 427). Arita was based in the town of Copán Ruinas,

which is a strategically important town for drug trafficking because it straddles the largest, most

well-maintained road to the Honduras-Guatemala border—the Central American Highway. (Tr.

305-06). In 2011, Arita tried to block Ardon Soriano from using the Highway to transport cocaine

through Copán Ruinas and Santa Rita, Copán. (Tr. 427). When Ardon Soriano told the defendant

about the problem, the defendant responded “that Franklin Arita had to be killed.” (Tr. 428). The

defendant agreed with Ardon Soriano that Juan Carlos “Tigre” Bonilla Valladares, the regional

Honduran National Police chief responsible for the Copán Department at the time, should arrange

for Arita’s murder. (Tr. 428).13



12
  Chang Monroy recalled buying 100,000 rounds from Diaz Morales rather than the estimate
that Diaz Morales provided of between 4,000 and 6,000 rounds.
13
  In April 2020, the Government charged Bonilla Valladares with the same crimes as the
defendant. See No. 20 Mag. 4462. Honduras has not addressed this Office’s request for the
provisional arrest of Bonilla Valladares.

                                                  20
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 24 of 65




       Approximately three days after the defendant agreed to have Arita murdered, the defendant

told Ardon Soriano that Bonilla’s people were surveilling Arita. (Tr. 428). Arita and at least three

bodyguards were murdered near Santa Rita in late-July 2011. According to a news report, Arita’s

murder was executed using two 40-millimeter grenade launchers, M16s, and, tellingly, Israeli-

made Galil assault rifles—which are issued to members of the Honduran National Police and were

used by the defendant’s security team. (Ex. A, Police: Settlement of Accounts, Possible Cause of

Massacre, La Prensa (July 28, 2011)); see also Tr. 178 (Diaz Morales explaining that Lozano used

a Galil); Tr. 924 (Chang Monroy explaining that the defendant’s security team included “four

people who . . . were carrying Galil rifles”)).14 After Arita was murdered, the defendant confirmed

to Ardon Soriano that Bonilla was responsible. (Tr. 429; see also PSR ¶ 51). Bonilla remarked to

the press that the murder was a “well-planned job” carried out “effectively.” (Ex. A).

               4.     2013: Murder of Chino

       “Chino” was a drug trafficker operating in eastern Honduras who provided logistical

support to the defendant, Ardon Soriano, and Wilter Neptalí Blanco Ruíz, a/k/a “Wilter Blanco.”15

Ardon Soriano first described Chino’s role to the defendant in approximately 2009, and he later

confirmed that Chino was deeply involved in helping to receive their cocaine shipments in the

Gracias a Dios Department. (Tr. 410).

       In 2013, Honduran authorities arrested Chino near the border between the Gracias a Dios

and Colón Departments. Ardon Soriano told the defendant that “Chino, the one who received the


14
   For exhibits that are Spanish language articles, the Government is also including a draft
translation following the original article.
15
  In 2016, Blanco Ruíz was charged in the Southern District of Florida with participating in a
cocaine-importation conspiracy. See No. 16 Cr. 20602 (S.D. Fla. June 23, 2016). Costa Rica
extradited Blanco Ruíz in approximately March 2017, Blanco Ruíz subsequently pleaded guilty,
and in August 2017 he was sentenced principally to 240 months’ imprisonment.

                                                21
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 25 of 65




helicopters was in jail in the Department of Colón.” (Tr. 437). In response, the defendant told

Ardon Soriano that they had to murder Chino “because he was the one who was in charge of all

the information.” (Tr. 437). Following that instruction, Ardon Soriano directed Blanco to have

Chino murdered. (Tr. 437). Blanco, in turn, asked Rivera Maradiaga if he “had a contact to murder

Chino in the prison.” (Tr. 807). Rivera Maradiaga paid Adan Montes—a member of the same

drug-trafficking family that received the defendant’s 2011 1,300-kilogram cocaine shipment (Tr.

422)—to murder Chino. (Tr. 807). When Ardon Soriano told the defendant that Chino was dead,

the defendant was “happy.” (Tr. 443; see also PSR ¶ 50).

II.     THE DEFENDANT’S OBSTRUCTION

        A.       October 2016: The Defendant’s 2016 Lies to the Government

        By October 2016, the defendant inferred from other public aspects of the investigation that

he was or would be targeted for prosecution. The defendant’s then-retained counsel scheduled an

interview of the defendant by a prosecutor from this Office and DEA agents. The Government

conducted the interview in Miami on October 25, 2016. (Tr. 881).

        At the start of the interview, after an agent showed the defendant a still image from the

defendant’s February 2014 meeting with Rivera Maradiaga, the defendant said he “never met”

Rivera Maradiaga. (Tr. 886; see also PSR ¶ 42). The defendant also said that he went to the

meeting “to discuss a hydroelectric project.” (Tr. 889). Finally, he asserted that he had “never

received any money from drug traffickers for any reason and did not provide any assistance in any

way to drug traffickers.” (Tr. 894). The jury convicted the defendant on Count Four based on the

last two lies.

        B.       January 2019: The Defendant Lies to Pretrial Services and the Court

        On January 3, 2019, the defendant filed a bail application. The Court conducted a hearing

on the application on January 4, at which the defendant testified.

                                                22
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 26 of 65




       On direct examination, the defendant testified that he disclosed his assets to the Pretrial

Services Office “to the best of [his] recollection.” (Jan. 4, 2019 Tr. 12). On cross-examination,

the defendant admitted that he failed to disclose that he owns a ranch with a “high value” and a

second home in the Lempira Department. (Id. at 18-20; see also id. at 25 (defendant’s admission

that he told Pretrial Services about only two of five properties); id. at 30 (defendant’s admission

regarding third house)). After admitting the non-disclosures, the defendant lied by denying that

“between late 2009 and today” he had “collected over a million U.S. dollars for campaigns in

Honduras.” (Id. at 41).

       C.      October 2019: The Defense Team Leaks Witness Names to the Media

       Prior to trial, the Court entered a protective order that prohibited the defense team from

transmitting or disseminating any of the Government’s Jencks Act and Giglio disclosures outside

of the United States. (Dkt. No. 80). The Government disclosed the names of its witnesses and

other information related to the anticipated testimony from the witnesses in September 2019.

       On October 1, 2019, a Central American media outlet published the names of five

cooperating witnesses in this case before those names were disclosed to the public. When the

Government raised the issue with the Court, defense counsel credibly explained, without dispute,

that they had not disclosed the witness names to anyone but the defendant and defense

investigators. Counsel also conceded that there had been a violation of the Court’s order. (Oct. 2,

2019 Sealed Tr. 8; PSR ¶¶ 56-57).

III.    ADDITIONAL EFFORTS TO INFLUENCE THE ONGOING INVESTIGATION

       A.      September 2019: The “Republic of Honduras” Retains a Law Firm to Lobby
               the Prosecution Team Following Public Disclosures Regarding the Trial
               Evidence

       After the Government filed its motions in limine in August 2019, the “Republic of

Honduras” retained a U.S.-based law firm (“Firm-1”). According to a September 23, 2019 filing

                                                23
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 27 of 65




pursuant to the Foreign Agents Registration Act (“FARA”), Firm-1 was retained to provide advice

“concerning U.S. securities and banking law in connection with financing in the international

market and related due diligence.” Firm-1 disclosed in the filing with the Department of Justice

that it “may engage in political activities on behalf of [the Republic of Honduras], including

making contact with U.S. officials in connection with due diligence for financing in the

international market, including with respect to U.S. economic and technical assistance to

Honduras, and matters affecting U.S.-Honduran relations.”

       Within days of the FARA filing, the attorneys from Firm-1 set up a call with the

prosecution team. During the call, the attorneys stated that they were reaching out “as part of the

due diligence” for an unspecified “transaction,” and that they did not represent the defendant. The

attorneys described, however, what they viewed as “collateral consequences” related to this case,

including references to unrelated immigration issues and potential closures of U.S. military bases

in Honduras. The attorneys also asserted that an expert witness retained by the Government was

biased, and that some of the Government’s evidence was too dated to be of much probative value

relative to the negative collateral consequences the attorneys identified. The attorneys also made

reference to contacts with the U.S. National Security Council, and told the prosecution team that

they planned to contact other parts of the U.S. government regarding their concerns about this case.

The prosecution team provided no information to the lawyers from Firm-1, and did not alter its

trial presentation in any way based on Firm-1’s efforts.

       B.      October 2019: The Murder of Nery López Sanabria

       The jury returned its verdict on October 18, 2019. Eight days later, on October 26, Nery

López Sanabria—the drug trafficker from whom the drug ledger bearing the defendant’s name was

seized—was murdered at a maximum security prison in the Santa Bárbara Department. (PSR ¶



                                                24
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 28 of 65




52). At the time, López Sanabria was in prison with charges pending in the United States. López

Sanabria’s attorneys confirmed to the media that an investigator hired by the defendant’s family—

Chase Lalani—and Jose Amilcar Hernandez Flores (one of the defendant’s brothers) had made

unauthorized visits to Sanabria prior to the defendant’s trial; López Sanabria had rebuffed their

efforts to obtain information about whether he was cooperating with the DEA; and López Sanabria

had planned to cooperate with the DEA against Juan Orlando Hernandez and the defendant. (Ex.

B, What Did Nery Know? A Prison Murder in Honduras Deepens Suspicions of Government

Involvement in Drug Trafficking, Univision (Dec. 6, 2019)).

       Leaked surveillance video of the murder shows López Sanabria talking to the warden of

the facility, Pedro Ildefonso Armas, while a masked man walked past and unlocked a nearby door.

Several individuals who are believed to be prisoners then storm through the door and viciously

shoot and stab López Sanabria to death.




                                               25
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 29 of 65




       C.      December 2019: The Murders of Jose Luis Pinto and Pedro Ildefonso Armas

       On December 9, 2019, a group of unknown assailants murdered Jose Luis Pinto, a lawyer

who represented López Sanabria and the Valles. The assailants murdered Pinto in a café in Copán.

Three days later, on December 12, 2019, a group of unknown gunmen on motorcycles murdered

Ildefenso Armas, the warden of the facility in which López Sanabria was murdered, in

Tegucigalpa. (Ex. C, A Landmark Drug Trial in the US is Leaving a Trail of Blood South of the

Border, Business Insider (Dec. 19, 2019)). As reflected in the leaked surveillance video referenced

above, Ildefenso Armas was one of the last people to speak to López Sanabria. The President of

the Committee for the Defense of Human Rights (“CODEH”) stated publicly that he believes that

Armas’s murder was related to his involvement in López Sanabria’s death. (Ex. D, CODEH Warns

that There Will Be More Consequences for Those Involved in the Magdaleno Meza Case,

Hondudiario.com (Dec. 14, 2019)). According to other media reports, anonymous sources have

indicated that the same perpetrators are responsible for the murder of Pinto and Armas, and that

the murders are both direct consequences of their involvement in López Sanabria’s case. (See Ex.

C).


                                                26
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 30 of 65




       D.      February 2021: The Murder of Normando Rafael Lozano

       On February 26, 2021, Normando Rafael Lozano, a former member of the Honduran

National Police who was identified as one of the defendant’s co-conspirators at trial, was murdered

in San Pedro Sula along with five other individuals. At trial, witnesses testified that the defendant

was bribed to prevent Lozano’s transfer to another part of Honduras so that Lozano could continue

transporting cocaine shipments. (Tr. at 172-77, 206; GX 112). Open-source reporting of Lozano’s

murder described it as a “massacre” by men wearing police uniforms and linked the murder to

Lozano’s status as one of the defendant’s co-conspirators (and therefore a potential witness in the

ongoing investigation). (Ex. E, Honduras Massacre Businessman Killed and Ex-Police Cited in

“Tony” Case, El Libertador (Feb. 26, 2021)).

                     THE DEFENDANT’S OBJECTIONS TO THE PSR

       The defendant objects to substantially all of the factual paragraphs in the PSR, arguing that

the Probation Office relied on “conclusory statements.” (Def. Mem. at 1-2). To the contrary, the

PSR presents a thorough discussion of the defendant’s conduct that is strongly supported by the

trial record. See United States v. Ware, No. 04 Cr. 1224 (RWS), 2009 WL 102215, at *2 (S.D.N.Y.

Jan. 14, 2009) (rejecting factual objections to PSR as “contrary to the record at trial”).

       The defendant also objects to the discussion in the PSR of the defense’s leaking of the

name of a trial witness to the media and the murder of López Sanabria. (Def. Mem. at 2; see also

PSR ¶¶ 52, 56-57). The defense leak, which endangered a trial witness and his relatives and

associates abroad, is attributable to the defendant. The people in a position to disseminate that

information were the defendant himself, his investigators, and members of his defense team

located abroad acting as his agents. Therefore, the information is properly included in the PSR,

and the Court should rely on it, as discussed below, for purposes of the Guidelines and Section



                                                 27
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 31 of 65




3553(a) analysis.

       Nor, contrary to the defense argument, is there any basis to excise from the PSR

information regarding murders after the trial. Reported visits of López Sanabria by Amilcar

Hernandez and Chase Lalani prior to the trial strongly support an inference that the murder was

related to the defendant’s prosecution and the ongoing investigation. While the Government does

not have evidence directly linking the defendant to the killing, this violence illustrates the nature

of the conspiracy the defendant led prior to his incarceration and is a valid aggravating

consideration at sentencing. Finally, the defense objection to evidence of post-trial violence goes

to the weight the Court may ultimately decide to place upon this evidence at sentencing, but these

arguments are not a valid basis for excluding information from the PSR. See United States v.

Delacruz, 862 F.3d 163, 175 (2d Cir. 2017) (“[P]rinciples of due process do not bar the sentencing

judge from consider[ing] any and all information that reasonably might bear on the proper sentence

for the particular defendant.” (internal quotation marks omitted)).

       THE SENTENCING GUIDELINES RECOMMEND LIFE IMPRISONMENT

       Based on an offense level of 56, which is capped at 43, and Criminal History Category I,

the Guidelines recommend a sentence of life imprisonment and a mandatory consecutive 30-year

term on Count Two.       Although the defendant objects to the application of several of the

enhancements included in the PSR, he offers no specific arguments in support of his objections

and, for the reasons set forth below, the Court should reject them.

I.    COUNT ONE

       A.      Drug Quantity: § 2D1.1(a)(5)

       Pursuant to U.S.S.G. § 2D1.1(a)(5), the base offense level for Count One is 38 because the

offense involved more than 450 kilograms of cocaine. (PSR ¶ 63). Based on the following

estimates from trial witnesses, the defendant participated in the importation of more than 185,000

                                                 28
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 32 of 65




kilograms of cocaine between approximately 2004 and approximately 2019.

            Witness          Quantity Estimate            Timeframe           Tr. Cites

    Diaz Morales         140,000 kilograms               2004 – 2016    130

    Ardon Soriano        30,000 – 40,000 kilograms       2010 – 2014    363

    Chang Monroy         15,000 kilograms                2008 – 2015    912, 914, 923, 930

                  Total 185,000 kilograms


       B.       Violence: § 2D1.1(b)(2)

       Pursuant to U.S.S.G. § 2D1.1(b)(2), a two-level enhancement is appropriate because the

defendant directed the use of violence in connection with Count One. (PSR ¶ 64).

       Tonito Santos and Carlos Toledo warned Chang Monroy about the defendant’s violence.

(Tr. 919-20, 943). Toledo, for example, said that the defendant “was the kind of person who killed

anybody whom [he] did not like.” (Tr. 943). The defendant earned that reputation through his

own violence, as well as his control over other violent men. For example, the defendant described

Honduran police official Bonilla Valladares as “highly trusted,” by both the defendant and Juan

Orlando Hernandez, and indicated that Bonilla Valladares was “very violent” and “would be able

to . . . commit murders.” (Tr. 206). At trial, the Government established that the defendant caused

the 2011 murder of drug rival Franklin Arita (Tr. 427-29), and the 2013 murder of “Chino” based

on concern that he could be a witness against the defendant and others. (Tr. 437, 443, 807).

       C.       Use of Private Aircraft: § 2D1.1(b)(3)

       Pursuant to U.S.S.G. § 2D1.1(b)(3), a two-level enhancement is appropriate because the

defendant used private aircraft in connection with the importation of cocaine. (PSR ¶ 65).

       The defendant and other members of the conspiracy repeatedly used private aircraft to

transport cocaine to and through Honduras during the process of importing those drugs into the


                                                29
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 33 of 65




United States. See Flores, 945 F.3d at 728-29 (affirming application of U.S.S.G. § 2D1.1(b)(3)

based on conspiracy “to have the 800 kilograms of cocaine flown from Venezuela to Honduras on

an airplane coming from the [Venezuelan] president’s hangar” (internal quotation marks omitted)).

For example, in 2008, the defendant supplied cocaine for two shipments that arrived in Honduras

via private planes. (Tr. 193-200). Between 2010 and 2012, the defendant sent cocaine shipments

to Honduras using private helicopters once or twice per month. (Tr. 412, 415). Between 2012 and

2014, the defendant “rented” helicopters to Ardon Soriano to transport cocaine and drug proceeds

approximately once per month. (Tr. 436). The drug ledger seized by Honduran police in June

2018 indicated that the 650-kilo shipment at issue was “sent” by the defendant using a “NAVA,”

i.e., a private Piper Navajo aircraft:




(GX 250-T).

        D.      Bribes: § 2D1.1(b)(11)

        Pursuant to U.S.S.G. § 2D1.1(b)(11), a two-level enhancement is appropriate because the

defendant bribed law enforcement officials to facilitate Count One. (PSR ¶ 66).

        The defendant bribed a combination of political, police, and military officials for protection

and safe passage of his drug shipments. For example, Diaz Morales paid the defendant for

information regarding law enforcement radar, police checkpoints, and ongoing investigations, and

the defendant used some of those funds to bribe the relevant officials in order to obtain the

information. (Tr. 196, 199, 280). In 2007, Diaz Morales paid the defendant $5,000 to prevent



                                                 30
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 34 of 65




Lozano, a since-murdered member of the Honduran national police, from being transferred away

from one of the group’s drug-trafficking zones.       (Tr. 180-81).   The Court can infer by a

preponderance of the evidence that the defendant’s ability to provide that assistance resulted from

the defendant bribing others involved. In 2008, in exchange for $5,000 from Diaz Morales, the

defendant caused Honduran police officer Mauro Flores Santos to be transferred to a strategically

important location on “the main cocaine trafficking route from Honduras to Guatemala.” (Tr. 182-

83). In 2011, the defendant supplied 1,300 kilograms of cocaine to the Sinaloa Cartel, and

provided a security team that included Hernandez Pineda and several other members of the

Honduran national police. (Tr. 421-24). Those men were not participating in this enormous crime

for free. In this regard, former Honduran police official Giovani Rodriguez explained at trial that

he was one of the recipients of bribes originating from the defendant and his drug-trafficking

associates, including Hernandez Pineda, and that he provided information regarding law

enforcement operations and investigations. (Tr. 716).

       The defendant also repeatedly funneled bribes from drug traffickers to Juan Orlando

Hernandez and other National Party officials. In 2005, the defendant requested a $40,000 bribe

from Diaz Morales, which the defendant paid to his brother. (Tr. 147). In 2010, the defendant

declined a bribe from Diaz Morales, explaining that he was already working with Ardon Soriano,

the Cachiros, and Honduran congressman Rodolfo Irias Navas to collect and pay bribes to

members of the National Party. (Tr. 207; see also Tr. 390-91 (Ardon Soriano testimony regarding

bribes)). In 2013, the defendant paid a million-dollar bribe from Chapo to Juan Orlando Hernandez

in connection with the national election that year. (Tr. 449-54).

       E.      Premises for Manufacturing Cocaine: § 2D1.1(b)(12)

       Pursuant to U.S.S.G. § 2D1.1(a)(12), a two-level enhancement is appropriate because the



                                                31
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 35 of 65




defendant maintained premises for the purpose of manufacturing cocaine.               (PSR ¶ 67).

Specifically, the defendant and Cinco operated a cocaine laboratory near the Colombia-Venezuela

border, which they used to send thousands of kilograms of cocaine to the United States via

Honduras. (E.g., Tr. 148, 194, 920). The defendant also had a separate manufacturing facility in

Honduras’s Lempira Department, which he used to repair kilograms of cocaine that were damaged

while being transported from South America. (Tr. 375). The defendant’s possessory interest in

these facilities, as well as his control over the activities undertaken inside them, warrants

application of the enhancement. See U.S.S.G. § 2D1.1(a)(12) app. n.17.

       F.      Criminal Livelihood: § 2D1.1(b)(16)(E)

       Pursuant to U.S.S.G. § 2D1.1(b)(16)(E), an additional two levels are added because (i) an

aggravating-role enhancement is appropriate, and (ii) the defendant “committed the offense as part

of a pattern of criminal conduct engaged in as a livelihood.” (PSR ¶ 68). 16 The defendant

participated in the cocaine-importation conspiracy between 2004 and 2019. Approximately 15

years is more than sufficient to constitute a “pattern of criminal conduct” under the Guidelines.

See U.S.S.G. § 4B1.3 app. n.1 (“‘Pattern of criminal conduct’ means planned criminal acts

occurring over a substantial period of time.”).

       The defendant’s drug trafficking also constituted a “criminal livelihood.” See id. app. n.2.

First, as discussed below in the section regarding forfeiture, the Government estimates that the

defendant made approximately $138.5 million in connection with Count One. In any given year,

he earned greatly in excess of $14,500, which is the Guidelines threshold determined by

calculating 2,000 times the federal hourly minimum wage of $7.25. See id. Indeed, the defendant


16
  The defendant was also “directly involved in the importation of a controlled substance.”
U.S.S.G. § 2D1.1(b)(16)(C). But that enhancement does not apply due to the application of
U.S.S.G. § 2D1.1(b)(3). See U.S.S.G. § 2D1.1 app. n.20.

                                                  32
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 36 of 65




earned $50,000 in connection with some single drug shipments in which he provided radar

information, and he and Cinco charged $10,000 for each of the thousands of kilograms that they

made in their laboratory in Colombia. (Tr. 196). Second, “the totality of circumstances shows

that [the defendant’s] criminal conduct was” his “primary occupation.” U.S.S.G. § 4B1.3 app. n.2.

The defendant’s claimed “work experience as a lawyer, a farmer, and in animal husbandry” (PSR

¶ 102), “was merely a front for the defendant’s criminal conduct,” U.S.S.G. § 4B1.3 app. n.2. The

point is illustrated by the fact that he did not even provide estimates to the Probation Office for his

income from those purported jobs. (See PSR ¶¶ 104-113).

       G.      Leadership: § 3B1.1(a)

       Pursuant to U.S.S.G. § 3B1.1(a), a four-level aggravating-role adjustment is appropriate

because the defendant was an organizer and leader of the criminal activity, and Count One involved

five or more participants and was otherwise extensive. (PSR ¶ 71).

         First, Count One “involved five or more participants or was otherwise extensive.”

U.S.S.G. § 3B1.1(a). “A ‘participant’ is a person who is criminally responsible for the commission

of the offense, but need not have been convicted.” U.S.S.G. § 3B1.1 cmt. n.1. In addition to the

defendant, the Government established at trial that the offense involved numerous politicians,

police officials, and other criminals depicted below, including Juan Orlando Hernandez (e.g., Tr.

371-72), Lobo Sosa (Tr. 770), Juan Carlos Valenzuela (Tr. 142-43), Calix Hernandez (e.g., Tr.

137-38), Oscar Ramón Nájera (Tr. 768-69), Bonilla Valladares (Tr. 206), Hernandez Pineda (Tr.

184-85), Hernan Hernandez (Tr. 186), Lozano (Tr. 177-78), Mauro Flores Santos (Tr. 181-83),

Avila Meza (Tr. 713-14, 780), Chapo (Tr. 370-71), Alex and Hugo Ardon Soriano (Tr. 374), Luis

and Arnulfo Valle (Tr. 401), Leonel and Javier Rivera Maradiaga (Tr. 380, 806-07), Blanco Ruíz

(Tr. 380, 437), Diaz Morales (Tr. 130), and Chang Monroy (Tr. 912).



                                                  33
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 37 of 65




       Second, the trial evidence demonstrated that the defendant was one of the leaders and

organizers of the conspiracy. See United States v. Gayle, 797 F. App’x 46, 51 (2d Cir. 2019) (“The

leadership enhancement applies . . . where the defendant is a leader; nowhere do the Guidelines

state that there can be only one leader in a conspiracy.”). The defendant employed numerous men

as part of his criminal organization. See U.S.S.G. § 3B1.1 app. n.4 (identifying “the degree of

control and authority exercised over others” as a relevant consideration). For example, during a

2009 meeting with Chang Monroy, the defendant said that he had “many police officers working

for him,” and brought a four-man security team armed with Galil assault rifles to the meeting. (Tr.

920, 924; see also Tr. 424 (describing defendant’s armed, five-person security team comprised of

Mauricio Hernandez Pineda and other Honduran police for drug shipment)). In 2014, when the

defendant met with Rivera Maradiaga, he brought more than 10 armed military personnel. (Tr.

788). The defendant also sent emissaries, such as Hernandez Pineda and Hernan Hernandez, to

deliver sensitive information to Diaz Morales and Ardon Soriano. (Tr. 186-87, 389).

                                                34
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 38 of 65




       In 2009, the defendant recruited Ardon Soriano to join him as a full-fledged partner in the

conspiracy as Lobo Sosa and the defendant’s brother worked to secure more powerful positions in

the Honduran government. (Tr. 404); see U.S.S.G. § 3B1.1 app. n.4 (“Factors the court should

consider include the exercise of decision making authority, the nature of participation in the

commission of the offense, the recruitment of accomplices.”). The defendant’s decision-making

authority is further illustrated by the fact that he set the terms for many of the drug shipments, such

as his 2012 edict to Ardon Soriano that the defendant would no longer sell him cocaine and would

instead “rent[]” helicopters for Ardon Soriano to use. (Tr. 433). Because the defendant was firmly

in charge by that point, he set the price for use of the helicopters. (Tr. 434-45).

       Perhaps most telling of the defendant’s leadership role, in 2013, when the leader of the

Sinaloa Cartel and one of the most notorious traffickers in the world wanted increased security for

his cocaine within Honduras, he sought out the defendant. (Tr. 447). During the meeting, the

defendant spoke on behalf of the assembled Honduran traffickers and for his brother, the president

of Honduras. (Tr. 448). And it was the defendant who, after briefing Juan Orlando Hernandez

regarding the first meeting, gave Chapo the go-ahead and collected Chapo’s million-dollar bribe

to the Honduran president during a second gathering. (Tr. 449, 451-53).

       H.      Abuse of Trust: § 3B1.3

       Pursuant to U.S.S.G. § 3B1.3, two levels are added because the defendant “abused a

position of public trust” as a Honduran congressman “in a manner that significantly facilitated the

commission or concealment of the offenses.” The “applicability of a § 3B1.3 enhancement turns

on the extent to which the position provides the freedom to commit a difficult-to-detect wrong.”

United States v. Allen, 201 F.3d 163, 166 (2d Cir. 2000) (internal quotation marks omitted).

       By 2013, based on concerns about increased law enforcement scrutiny and the possibility



                                                  35
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 39 of 65




of extradition to the United States, the defendant sought to insulate himself by seeking a position

in the Honduran congress. (Tr. 433-34). In the same 2013 election in which Juan Orlando

Hernandez was made president, the defendant secured a suplente position in the Honduran

congress for the Lempira Department. (PSR ¶ 107; Tr. 318-19). In early 2014, the defendant’s

brother appointed one of the main congressmen for Lempira to another position, resulting in the

defendant ascending to fill that role. (See PSR ¶ 107).

       The combined steps of the defendant seeking the suplente position, and his brother

effectively elevating him to the congressman position, significantly facilitated commission of the

offense because it further insulated the defendant from investigation and arrest despite the 2012

constitutional amendment contemplating extradition, gave him greater access to sensitive law

enforcement information, and allowed him to establish additional contacts within the government

to facilitate state-sponsored drug trafficking.      For example, shortly after obtaining the

congressional seat, the defendant sent messages to Rivera Maradiaga through Avila Meza, another

corrupt member of the Honduran police, that the defendant wanted to “work” in “drug trafficking.”

(Tr. 782). During a 2014 recorded meeting, as a full-fledged congressman, the defendant offered

to facilitate money laundering for the Cachiros by leveraging contacts such as Hugo Ardon

Soriano and Roberto Ordóñez to cause Fondo Vial to issue legitimate-seeming payments to

Cachiros front companies. (GX 401-T; Tr. 793-94). The defendant offered that assistance in

exchange for a $50,000 bribe and so that he and the Cachiros could start “working” on drug

trafficking “as soon as possible.” (Id.).

       I.     Obstruction of Justice: § 3C1.1

       Pursuant to U.S.S.G. § 3C1.1, a two-level enhancement applies for the defendant’s

obstruction of justice.     The enhancement is warranted where obstructive conduct “was



                                                36
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 40 of 65




purposefully calculated, and likely, to thwart the investigation or prosecution of the offense of

conviction.” U.S.S.G. § 3C1.1 app. n.1. In this case, U.S.S.G. § 3C1.1 applies for several reasons.

        First, the enhancement applies based on the defendant’s conviction on Count Four for

making false statements to the DEA. See, e.g., United States v. Crisci, 273 F.3d 235, 420 (2d Cir.

2001) (“In this case, [defendant’s] separate count of conviction for making false statements to the

FBI agent investigating the instant offense compelled the district court to apply Section 3C1.1.”);

see also U.S.S.G. § 2J1.1 app. n.3.

        Second, as the Probation Office found, the enhancement applies because the defendant (or

those acting as his agents) jeopardized the safety of a trial witness—thereby potentially influencing

the witness’s anticipated testimony—by leaking the witness’s name to the media in violation of a

Protective Order and protective measures at the trial. (PSR ¶ 72; see also Oct. 2, 2019 Sealed Tr.

8-9).

        Third, the defendant committed perjury at the January 2019 bail hearing in this case. See

U.S.S.G. § 3C1.1 app. n.4(F) (enhancement applies to conduct involving “providing materially

false information to a judge or magistrate judge”); see also United States v. Harris, 741 F. App’x

823, 826-27 (2d Cir. 2018) (“A perjury enhancement is appropriate if the defendant gives false

testimony concerning a material matter with the willful intent to provide false testimony, rather

than as a result of confusion, mistake, or faulty memory.”). In an effort to obtain release on bail,

the defendant sought to convince the Court that—despite having taken a private jet to his 2016

proffer in Miami and being represented by retained counsel—he lacked assets that could be used

to facilitate flight from the jurisdiction. The defendant lied to Pretrial Services about his assets,

including by withholding information regarding his real estate in Honduras. The defendant then

lied under oath during direct examination at the hearing when he said that he answered questions



                                                 37
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 41 of 65




from Pretrial Services regarding his financial resources and property to the best of his recollection.

(Compare Jan. 4, 2019 Tr. 12, with id. at 18-20, 25, 30). The defendant also lied under oath on

cross-examination when he denied having “collected over a million U.S. dollars for campaigns in

Honduras.” (Id. at 41). The falsity of that aspect of the defendant’s hearing testimony is

demonstrated most readily by Ardon Soriano’s trial testimony regarding the million dollars in drug

proceeds that Chapo gave the defendant for the 2013 presidential campaign of Juan Orlando

Hernandez. (Tr. 452-53; see also Tr. 461 (Ardon Soriano paid the defendant $500,000 for National

Party campaigns in the Lempira Department in connection with 2017 national elections)).

       Fourth, in February 2020, the defendant submitted a false affidavit to the Court, and swore

to its accuracy under oath, in which the defendant claimed that he was unable to afford to pay for

an attorney. (See Feb. 24, 2020 Tr. at 3-4; see also Dkt. No. 132). “The submission of a false

affidavit to obtain court-appointed counsel is a serious matter.” United States v. Blackmon, 839

F.2d 900, 916 (2d Cir. 1988); see also United States v. Bartok, 472 F. App’x 25, 29 (2d Cir. 2012)

(reasoning that false affidavit regarding eligibility for appointed counsel “pose[s] a serious threat

to the court’s processes” (internal quotation marks omitted)).

       Fifth, the defendant and Juan Orlando Hernandez tried to silence Giovani Rodriguez prior

to his 2016 surrender by sending a message through Hernandez Pineda. See U.S.S.G. § 3C1.1 app.

n.4(A) (enhancement applies to conduct involving “threatening, intimidating, or otherwise

unlawfully influencing a co-defendant, witness, or juror, directly or indirectly, or attempting to do

so”). Specifically, during a meeting in a parking lot in Tegucigalpa, Hernandez Pineda warned

Rodriguez “to be very careful in mentioning him, Tony Hernandez, or Juan Orlando Hernandez

about them being involved in drug trafficking.” (Tr. 720).

       For all of these reasons, an enhancement pursuant to U.S.S.G. § 3C1.1 is appropriate.



                                                 38
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 42 of 65




II.    COUNTS TWO AND THREE: USE OF WEAPONS

       Pursuant to U.S.S.G. § 2K2.4(b), the Guidelines sentence for Count Two, the defendant’s

use of machineguns and destructive devices in furtherance of the Count One drug-trafficking

conspiracy, is the mandatory consecutive 360 months’ imprisonment. (PSR ¶ 69).

       Although the offense level for the Count Three conspiracy to use machineguns and

destructive devices does not impact the offense-level calculation due to the grouping analysis set

forth below, several Guidelines enhancements illustrate the severity of this additional crime.

Pursuant to U.S.S.G. § 2K2.1(b)(1), an enhancement of at least six levels applies because the Count

Three conspiracy involved more than 100 weapons. For example, in addition to all of the weapons

possessed by the defendant and his security teams, the defendant instructed Ardon Soriano in 2012

to consult then-president Lobo Sosa regarding security for drug trafficking on the Honduras-

Guatemala border, which resulted in Lobo Sosa deploying approximately 120 soldiers armed with

“M16s, M60s and bazookas.” (Tr. 433). Also in 2012, the defendant sold 40 M16s to Chang

Monroy. (Tr. 913, 939). Because that 2012 incident involved trafficking in firearms, another four-

level enhancement applies pursuant to U.S.S.G. § 2K2.1(b)(4). Finally, a 15-level enhancement

applies, pursuant to U.S.S.G. § 2K2.1(b)(4), because Count Three also involved rocket-propelled

grenade launchers. (Tr. 373, 413, 765).

III.    GROUPING ANALYSIS

       Pursuant to U.S.S.G. § 3D1.2(c), Count One and Count Three are grouped because the

Count One cocaine-importation conspiracy includes a specific offense characteristic relating to

use of weapons, U.S.S.G. § 2D1.1(b)(1), that is embodied in the Count Three weapons conspiracy.

Pursuant to U.S.S.G. § 3D1.2(b), Count Four is grouped with Counts One and Three because the

defendant’s 2016 lies to the DEA, as charged in Count Four, were perpetrated as part of a common



                                                39
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 43 of 65




scheme or plan to avoid disruption of the ongoing drug-trafficking and weapons conspiracies.

Therefore, pursuant to U.S.S.G. § 3D1.3(a), the offense level for the group comprised of Counts

One, Three, and Four is the highest offense level of the counts in the group, which is 56—capped

at level 43 pursuant to U.S.S.G. ch. 5, part A, app. n.2—for Count One. Based on Criminal History

Category I, the Guidelines recommend a sentence of life imprisonment.

                                           DISCUSSION

I.     THE COURT SHOULD IMPOSE A LIFE SENTENCE

       A.      The Nature and Circumstances of the Offense

       The defendant imported more than 185 tons of cocaine into the United States—a singularly

enormous amount of cocaine that merits a life sentence standing alone. But the seriousness of the

defendant’s crimes is not fully accounted for by reference to the huge quantity of poison he

distributed.   Nor is the gravity of these offenses completely captured by reference to the

defendant’s use of military-grade weapons, violence, murder, and obstruction—as indisputably

serious as those factors are in this case. Rather, what sets the defendant apart from most, if not all,

of the prolific drug traffickers convicted in the United States is the depth of his corruption and his

use of Honduran institutions to facilitate his crimes. The defendant’s state sponsored drug

trafficking, and the very real harms that it caused in this country as well as his own, warrant the

maximum penalties available.

       In his post-arrest statement, the defendant described efforts by drug traffickers to

“compromise . . . the government” so that politicians “will help them”:




                                                  40
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 44 of 65




       Although he denied it at the time, the defendant was central to those efforts. As a major

drug trafficker with cocaine laboratories in two countries, a politician, and an extremely well-

connected member of Honduras’s National Party, the defendant was a central figure in the

intersection between cocaine and politics in Honduras. By 2005, the defendant was funneling drug

proceeds into his brother’s National Party campaigns. As the value of those trafficker-directed

bribes reached millions of dollars for the campaigns of Lobo Sosa and Juan Orlando Hernandez in

2009, the defendant sought to capitalize on political instability resulting from the coup that year,

and those he chose to protect became virtually untouchable. This impunity resulted in Honduras

becoming one of the foremost transshipment points for U.S.-bound cocaine and unimaginable

horrors for the Honduran people as they were left to reside in a crumbling narco-state. For

example, in 2011, during the ascent of the defendant’s corruption-fueled cocaine trafficking and

as his brother was the president of the Honduran congress, Hondurans were 80 times more likely

to be murdered than Western Europeans. (Ex. F, Violence in Honduras: The Eye of the Storm,

The Economist (June 16, 2012)).

       In 2013, while the defendant was campaigning for a seat in the Honduran congress, he

helped the Sinaloa Cartel operate, in essence, as a covert criminal political action committee in


                                                41
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 45 of 65




support of Juan Orlando Hernandez’s first presidential campaign. Chapo gave the defendant $1

million to support the defendant’s brother so that the Cartel could transport even more cocaine

through Honduras without interference. As Ardon Soriano explained at the defendant’s trial, that

is exactly what happened. By 2013, San Pedro Sula, the second most populous city in Honduras

and one the defendant used to stage meetings with co-conspirators, had become the deadliest city

in the world, with 169 annual murders per 100,000 residents, an average of more than three people

killed per day. (Ex. G, Inside San Pedro Sula, the ‘Murder Capital’ of the World, CNN (Mar. 28,

2013); Ex. H, Honduras Murder Rate Falls in 2013, But Remains World’s Highest, Reuters, Feb.

17, 2014)).17

       The defendant operated in the shadows as a key conduit to the National Party’s

constituency of traffickers while Juan Orlando Hernandez and other leaders purported to take a

pro-law enforcement stance. The National Party-Sinaloa Cartel alliance formed during secret

meetings led by the defendant in the Copán Department, to which Guzman was able to travel safely

despite being one of the most wanted men in the world. During this period, however, in the wake

of U.S. pressure exemplified by the 2012 meeting with Honduran officials in Florida, Lobo Sosa

and Juan Orlando Hernandez portrayed themselves publicly as allies in the fight against drug

trafficking prepared to extradite Honduran criminals to face prosecution in the United States. The


17
   Even as Honduras’s reported murder rate has decreased in recent years, Human Rights Watch
recently found that “[v]iolent organized crime continues to disrupt Honduran society and push
many people to leave the country.” (Ex. I, World Report 2021, Honduras: Events of 2020, Human
Rights Watch)). Reflecting the violent and corrupt system that has infected Honduras, eight United
States Senators recently introduced legislation titled the “Honduras Human Rights and Anti-
Corruption Act of 2021.” (Ex. J). Among other things, this proposed legislation includes a finding
that “[t]here is substantial evidence that President of Honduras Juan Orlando Hernandez has
engaged in a pattern of criminal activity and use of the state apparatus to protect and facilitate drug
trafficking, as exemplified by three high-profile corruption and drug trafficking cases,” including
the defendant’s trial. (See id.).


                                                  42
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 46 of 65




defendant nevertheless assured his criminal colleagues—such as Chapo, Ardon Soriano and his

associates, the Valle brothers, and Diaz Morales—that Honduras would not send them to this

country. And that assurance held true until the Valles violated the balance of this delicate criminal

ecosystem by plotting to murder Juan Orlando Hernandez. The trial evidence established that it

was that transgression, rather than the pursuit of justice, that resulted in the Valles being extradited

to the United States.

        Pursuant to the agreement between key significant traffickers and the National Party that

the defendant brokered, he enriched himself and increased his family’s power in Honduras. Juan

Orlando Hernandez appointed a Lempira Department congressman to another position, which

resulted in the defendant taking over that role in 2014. Prior to that, without any formal position

but with the full support of his brother, Lobo Sosa, and others, the defendant engaged in

breathtaking levels of corruption. When Ardon Soriano was concerned about security for drug

shipments on the border with Guatemala, the defendant instructed him to contact president Lobo

Sosa for a resolution, and Lobo Sosa deployed heavily armed Honduran troops to protect a key

cocaine route. The defendant used uniformed members of the Honduran National Police and

armed forces—the very people sworn to protect the Honduran people—to protect his drug

shipments and cocaine proceeds. (See, e.g., Tr. 707-08, 924). The defendant and Juan Orlando

Hernandez considered senior Honduran police official “Tigre” Bonilla Valladares to be a “man of

great trust” and a particularly violent ally. (Tr. 206). For example, the defendant relied on Bonilla

Valladares to execute Franklin Arita in 2011, and Bonilla Valladares complimented himself and

his underlings in public by describing the murder to the media as a “well-planned job.” The

defendant also helped his cousin, Hernandez Pineda, rise in the ranks of the Honduran National

Police, and Hernandez Pineda subsequently served as a key lieutenant for providing drug security



                                                  43
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 47 of 65




and law enforcement intelligence. The defendant and Hernandez Pineda helped another ally,

Giovani Rodriguez, secure a promotion in the Honduran National Police despite a prior local drug-

trafficking conviction. (Tr. 186). The defendant ensured that two other members of the Honduran

National Police, Normando Rafael Lozano and Mauro Flores Santos, remained assigned to posts

from which they could assist in drug shipments. (Tr. 1799-83). The defendant sold large amounts

of ammunition from the Honduran military to drug traffickers. (Tr. 211, 938). The defendant

provided information to traffickers regarding air radar coverage (Tr. 196), Honduran naval

operations (Tr. 157-58), activities at the Puerto Castilla naval base (Tr. 167-68), and activities at a

military facility in Naco, Cortés (Tr. 167-68). He also advised traffickers to stop sending cocaine

to Honduras via aircraft because the DEA was training the Honduran Air Force to interdict those

flights, and he told them when it was safe to resume the shipments. (Tr. 191-92).

        In addition to the corruption attendant to the defendant’s drug trafficking, his use of

weapons and violence further underscore the seriousness of his crimes. As noted, the defendant

participated in the 2011 murder of Arita and the 2013 murder of “Chino.” (PSR ¶¶ 50, 51). In

addition to the sale of military ammunition, the defendant sold approximately 40 machineguns to

Chang Monroy. (PSR ¶¶ 39, 40). The defendant also maintained a huge personal cache of

dangerous and deadly weapons. For example, Ardon Soriano testified that he saw the defendant

with a modified AR-15 configured to fire as a machinegun and the defendant bragged about his

M60 belt-fed machinegun. (Tr. 368, 446). The defendant described a particular type of pistol to

Chang Monroy as a “cop killer,” and offered to sell Chang Monroy “any type of weapons.” (Tr.

947).

        The defendant was so confident in the protection that his own violence and the power of

his family afforded him that he traveled to the United States in 2016 in order to tell brazen lies,



                                                  44
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 48 of 65




including denying any involvement in drug trafficking. Despite being well aware of the ongoing

investigation, he elected to travel to the United States in November 2018. After he was arrested

during that trip, he lied to the Court about his assets in January 2019 in connection with a bail

application. Having directed the murder of potential cooperating witness “Chino” in 2013, the

defendant and his defense team took a more subtle approach in October 2019 by leaking witness

information to the media in violation of a protective order. And the defendant lied under oath,

again, in connection with his application for an appointment of counsel after the trial.

       The defendant’s prolonged and egregious criminal conduct therefore included extensive

corruption, violence, and obstruction. It resulted in staggering consequences. Drug trafficking of

this magnitude leaves victims of all types in its wake—not just addicts, but also the individuals

who live in the communities ravaged by traffickers. When sentencing a former member of the

Honduran National Police on a drug-trafficking charge that involved far less cocaine, Judge

Schofield aptly summarized the harm to Honduras and the United States arising from large-scale

drug trafficking:

       It is sometimes difficult in drug cases to realize how serious the crime is and its
       impact on people, but I am sure just from looking at the society in Honduras and
       how it has been ravaged by drug dealers, that you have seen how serious and how
       negative drugs can be on the population in many ways, and so it is not just the
       people in Honduras that have been affected, it is also the people in the United States
       who were the ultimate consumers and buyers of these drugs.

United States v. Valladares Garcia, No. 15 Cr. 174 (LGS) (Dkt. No. 357, Tr. 20).

       The defendant helped import at least approximately 185,000 kilograms of cocaine into the

United States. 185 tons of cocaine—not an inchoate agreement with that object, a mountain of

actual drugs that the defendant helped send to this country. “The harm that is done by a ton of

cocaine is almost incalculable. The lives affected, the families affected, the communities affected

by drugs of that type and that volume is staggering.” United States v. Palagio Suarez, No. 16 Cr.


                                                45
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 49 of 65




453 (RJS) (Dkt. No. 160, Tr. 27). “[T]he drugs at issue here cripple individuals and destroy[]

families and whole communities.” United States v. Santibanez, No. 13 Cr. 912 (RJS), 2020 WL

3642166, at *3 (S.D.N.Y. July 6, 2020) (quotations omitted). While the defendant sent tens of

millions of individual-use cocaine doses to the United States, he “participated in an important way

in the distribution of a substance, which creates misery in the lives of the people who use it,” and

he “was indifferent to the poison that was being distributed and ruining people’s lives.” United

States v. Aguirre Cuero, No. 15 Cr. 125 (PKC) (Dkt. No. 36, Tr. 22, 24). And the extensive harm

caused by the defendant was not limited to the United States and Honduras. This sort of cocaine

trafficking harms every country the drugs transit:

       It is clear that this type of activity has an impact on Colombia, on Mexico, and other
       countries, the safety of people in those countries, in the strength of their institutions,
       including their judicial institutions, including their police and prosecutorial forces.
       This drug activity contributes to all of that. It is organized crime. When people
       decide to assist organized crime enterprises, they have to understand the
       consequences that are caused by that in multiple countries. It is a serious crime.

United States v. Cabezas Garcia, No. 17 Cr. 23 (RJS) (Dkt. No. 71, Tr. 21).

       In sum, the defendant has taken lives through violence, destroyed communities through

corruption, and damaged countless individuals and families. When Judge Sullivan sentenced

Hector Emilio Fernandez Rosa to life imprisonment in August 2019, he explained that Fernandez

Rosa’s distribution of 155 tons of controlled substances and 18 murders caused “incalculable”

harms and warranted “many life sentences.” See Dkt. No. 77 59-60, United States v. Fernandez

Rosa, No. 19-2529 (2d Cir. Feb. 22, 2021). The same is true here, and the nature and circumstances

of the defendant’s offenses warrant the most severe punishment available.




                                                  46
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 50 of 65




       B.      The History and Characteristics of the Defendant

       The history and characteristics of the defendant also support a Guidelines sentence of life

imprisonment. The abhorrent nature of the defendant’s crimes is exacerbated by the status and

privilege he and his co-conspirators abused in Honduras.

       The defendant experienced “no financial difficulties during his childhood,” as his father

served in the Honduran military while operating a grain-production business and raising livestock.

(PSR ¶ 86). In addition to financial stability, he benefitted from an upbringing he described to the

Probation Office as “stable,” and therefore had no reason to perpetrate the deep betrayal of his

country that the evidence in this case established. (Id.). The defendant makes much of the fact

that he “served his country as a member of the military, pursued and obtained a law degree and

managed his family’s small hotel as well as a farm gifted to him by his deceased father.” (Def.

Mem. at 11; see also PSR ¶¶ 100-02). These points only serve to illustrate that the defendant was

more than capable of sustaining himself and his family through a law-abiding existence. (PSR ¶¶

100-02).

       While the defendant committed these crimes, he lived a life of luxury:




                                                47
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 51 of 65




(GX 202-R, 203-R). In contrast, and due in part to violent narcotics traffickers like the defendant,

approximately two in every three Hondurans live in poverty. (Ex. K, Why People Flee Honduras,

Politico Magazine (June 7, 2019)). The defendant cannot point to poverty, lack of opportunity, or

a need to support his family through narcotics trafficking as an excuse or mitigating consideration

for his conduct. He cannot claim that he had no other choice or path forward. Quite the contrary—

the defendant chose one of the most destructive paths possible, and left countless others without

the same chance in his wake. The defendant’s history and characteristics provide no justification

for leniency in this case.

       C.      The Need to Afford Adequate Deterrence

       A life sentence is also necessary to achieve deterrence. With respect to specific deterrence,

although this is the defendant’s first conviction, he has only avoided arrest because he lived a

protected life in a corrupt system. The length of the defendant’s crimes and the impunity he


                                                48
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 52 of 65




enjoyed in Honduras speaks to the importance of specific deterrence in this case. Moreover,

certain of the defendant’s co-conspirators—including, most notably, his brother—remain in

Honduras, thus far having avoided culpability for their own crimes. These co-conspirators could

facilitate a return to crime by the defendant should he be released from prison.

        General deterrence is even more important. The audacity of the defendant’s crimes has

understandably captured the attention of the public in the United States, Honduras and elsewhere

in South and Central America. The Court’s sentence will send a message to the Honduran public

that the American justice system will not tolerate such abhorrent conduct. The deterrent effect of

the Court’s sentence will also resonate significantly with any powerful official engaging in, or

tempted to engage in, conduct similar to the defendant’s. That aspect of the message resulting

from the defendant’s sentence is critically important because, without corrupt politicians, the kind

of drug trafficking at issue in this case is difficult if not impossible.

        At the sentencing of Fabio Lobo Sosa—the son of former Honduran president Lobo Sosa,

who participated in the importation of 1.4 tons of cocaine (as opposed to 185) and was not

convicted on weapons charges—Judge Schofield reasoned as follows with respect to general

deterrence:

        The most damning fact in your background and in your participation in this is that
        you are not like the police officers who have made plea agreements with the
        government for a much less amount of time in prison. You were the son of the
        sitting president of Honduras, and you used your connections, your reputation in
        your political network to try to further corrupt connections between drug traffickers
        and Honduran government officials. And these included not only lowly officials,
        like customs people and military and law enforcement personnel, but also
        extremely high level officials. In short, what distinguishes your case from so many
        is that you facilitated strong government support for a large drug trafficking
        organization for multiple elements of the Honduran government, and you enriched
        yourself in the process.




                                                   49
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 53 of 65




United States v. Romero, 904 F.3d 238, 241-42 (2d Cir. 2018) (quoting sentencing transcript).18

Reviewing that language, the Second Circuit found that, “[c]onsidering the breadth of Lobo Sosa’s

corruption and the extent of his criminal activity, the district court acted well within its discretion

when it imposed a sentence reflecting the need to deter government officials from using their

positions of power to facilitate drug trafficking.” 749 F. App’x 31, 34-35 (2d Cir. 2018).

       Judge Schofield’s logic speaks even more strongly in this case. The government of

Honduras retained Firm-1 to try to pressure the prosecution team to restrict its presentation of

evidence at the trial. The trial evidence established that the defendant’s brother is the current

president of Honduras and a key co-conspirator. A leading candidate in the 2021 Honduran

elections previously pleaded guilty in the United States to laundering drug proceeds for the

Cachiros and was designated by OFAC as a Specially Designated Narcotics Traffickers pursuant

to the Foreign Narcotics Kingpin Designation Act. See United States v. Rosenthal, No. 13 Cr. 413

(JGK); see also U.S. Dep’t of Treasury, Press Center, Treasury Sanctions Rosenthal Money

Laundering Organization (Oct. 7, 2015), available at https://www.treasury.gov/press-

center/press-releases/Pages/jl0200.aspx. The need for general deterrence is underscored by the

fact that the conspiracy has continued to function, including through post-trial violence against

potential witnesses and others with the murders of López Sanabria, Armas, Pinto, and Lozano.

Indeed, the defendant’s prior promise of protection from extradition appears to abide for certain




18
   Unlike the defendant, Fabio Lobo Sosa accepted responsibility by pleading guilty to a cocaine-
importation conspiracy, he was not convicted of weapons offenses or false-statements charges,
and there was no evidence that Lobo Sosa participated in murders like the defendant. Lobo Sosa’s
father was the president, but, unlike the defendant, Lobo Sosa himself was not an elected official.
Judge Schofield applied a three-level role enhancement, as opposed to the four levels applicable
here. Judge Schofield also did not apply the enhancements for criminal livelihood, violence,
bribes, or obstruction.

                                                  50
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 54 of 65




select alleged co-conspirators, including (depicted below from left to right) Mario Jose Calix,

Arnaldo Urbina Soto, and “Tigre” Valladares Bonilla.




Each of these men is charged publicly in this District with drug-trafficking and weapons offenses,

but Honduras has not extradited any of them. A life sentence would send the only appropriate

message to them and others like them—that cocaine trafficking, violence, and corruption of this

magnitude has consequences and will not be tolerated in the United States—no matter the

perpetrator.

       D.      A Life Sentence Would Not Result in Unwarranted Sentencing Disparities

       A life sentence would not result in unwarranted sentencing disparities. See 18 U.S.C.

§ 3553(a)(6). Very few drug-trafficking cases involve the mix of aggravating factors that this case

presents. In fiscal year 2019, only 6.6% of 19,421 cases involving the application of U.S.S.G.

§ 2D1.1 included, as this case does, a base offense level of 38.19 Even within that 6.6%, the

defendant’s drug quantity is extraordinary: his 185,000 kilograms of cocaine is more than 440

times the 450-kilogram threshold for application of Guidelines base offense level 38. The


19
  The statistics set forth in this section are taken from reports prepared by the Sentencing
Commission, which are available at:
(i) https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-sentencing-
statistics/guideline-application-frequencies/2019/Use_of_SOC_Guideline_Based.pdf; and
(ii) https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-sentencing-
statistics/guideline-application-frequencies/2019/Ch3_Guideline_Based.pdf.

                                                51
           Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 55 of 65




defendant’s other Guidelines offense characteristics are similarly hard to come by. For example,

only 1.4% of the 19,421 cases involved an enhancement pursuant to U.S.S.G. § 2D1.1(b)(2), which

applies here, based on the defendant’s use of violence. And just 63 cases—0.3%—involved the

enhancement relating to his criminal livelihood pursuant to U.S.S.G. § 2D1.1(b)(16)(E). Drug-

trafficking cases such as this one involving enhancements for aggravating role and obstruction are

also rare.    Only 2.1% of cases applying U.S.S.G. § 2D1.1 also involved an obstruction

enhancement pursuant to U.S.S.G. § 3C1.1. Courts applied aggravating role adjustments pursuant

to U.S.S.G. § 3B1.1 in 1,419 drug-trafficking cases in fiscal year 2019, and the defendant is

noteworthy among that 7.3% of defendants because the highest-available, four-level enhancement

applies.

       Life sentences for less-culpable defendants demonstrate the appropriateness of that

sentence here. First, as noted above, in 2019, Judge Sullivan sentenced Fernandez Rosa to a life

sentence. See 12 Cr. 894 (RJS) (S.D.N.Y.). Fernandez Rosa pleaded guilty to cocaine-distribution

conspiracy, but no firearms charges. He was responsible for the importation of 155 tons of cocaine

and methamphetamine, and ordered or participated in 18 murders. The defendant distributed more

cocaine than Fernandez Rosa. Unlike the defendant, Fernandez Rosa was not a congressman. And

some of Fernandez Rosa’s most significant political contacts were through the defendant (via Diaz

Morales). Thus, the defendant was one of the reasons that Fernandez Rosa thrived as a violent

drug trafficker. Moreover, as Judge Sullivan recognized at Fernandez Rosa’s sentencing, “[e]ach

[murder] alone would merit a life sentence.” (Sent. Tr. 111). The defendant is responsible for at

least two murders, and his pernicious, long-running, and corrupt criminal conduct is in many

respects worse than Fernandez Rosa’s.




                                               52
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 56 of 65




       Second, in 2018, a Guatemalan drug trafficker named Waldemar Lorenzana Cordon was

sentenced principally to life in prison following a trial conviction for cocaine-importation

conspiracy.   See 03 Cr. 331 (CKK) (D.D.C.).         The Government attributed an unspecified

“thousands” of kilograms of cocaine to Lorenzana Cordon’s offense, and the court applied

enhancements for leadership and use of weapons. Lorenzana Cordon was not a congressman. And

the judge that sentenced Lorenzana Cordon did not apply enhancements for violence, bribery,

abuse of trust, criminal livelihood, or obstruction. Accordingly, a Guidelines sentence in this case

would be consistent with Lorenzana Cordon.

       Third, in 2018, a significant Honduran drug trafficker named Sergio Neftali Mejía Duarte

was sentenced principally to life in prison following a trial conviction for cocaine-importation

conspiracy. See 15 Cr. 20540 (S.D.F.L.); see also United States v. Mejía Duarte, 780 F. App’x

730 (11th Cr. 2019). Like the defendant, Mejía Duarte and his workers used firearms, including

machineguns, and engaged in acts of violence, including murders. Mejía Duarte also engaged in

obstruction by threatening a cooperating witness while they were incarcerated together. However,

the defendant is substantially more culpable in terms of bribery and political corruption, and the

quantity of cocaine at issue is not comparable. The trial evidence established that Mejía Duarte

was responsible for transporting approximately 20,000 kilograms of United States-bound

cocaine—approximately 11% of the quantity the defendant helped import into the United States.

Mejía Duarte was not an elected official, whereas the defendant abused his political position for

years to foster the structural environment in Honduras that allowed drug-traffickers such as Mejía




                                                53
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 57 of 65




Duarte to thrive on a monumental scale.20 Therefore, the Mejía Duarte’s sentence also supports a

life sentence for the defendant.

       So too does United States v. Suarez, No. 11 Cr. 836 (KBF), 2014 WL 1998234 (S.D.N.Y.

May 15, 2014). In Suarez, Judge Forrest sentenced a Colombia-based drug trafficker who pleaded

guilty to cocaine-importation conspiracy to 648 months’ imprisonment, which the court intended

to be “effectively a life sentence.” 791 F.3d 363, 365 (2d Cir. 2015). Judge Forrest found that the

offense involved “thousands of kilograms of cocaine” and weapons possession. The Court also

applied enhancements for leadership and criminal livelihood—but not obstruction—and

concluded that Suarez “caused men armed with weapons to murder two men.” 2014 WL 1998234,

at *3. The defendant distributed more cocaine than Suarez, he is also responsible for at least two

murders, he paid more bribes, and he was an elected official. Thus, Suarez also supports imposing

a life sentence here.

       The defendant points to several cases that he argues support his contention that a life

imprisonment would result in an unwarranted sentencing disparity. (Def. Mem. at 13-14). A

careful comparison to these cases, however, undermines the defendant’s argument and, if anything,

supports the imposition of a life sentence in this case. First, the defendant cites to the five

cooperating witnesses in this case.    (Id. at 13). Four of these five witnesses have yet to be




20
   In 2017, one of Mejía Duarte’s associates, Juan Carlos Arvizu Hernandez, was sentenced
principally to 30 years’ imprisonment following a trial conviction for cocaine-importation
conspiracy. See 17 Cr. 20130 (RNS) (S.D.Fl.). Arvizu Hernandez was not a political official, he
was not convicted of § 924(c) violations, and he was responsible for the importation of 5,000
kilograms of cocaine, rather than more than 185,000 kilograms like the defendant here. The
defendant is also more culpable than Arvizu Hernandez in terms of weapons possession, bribery,
political corruption, and obstruction.




                                                54
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 58 of 65




sentenced, and all of these witnesses cooperated with the Government’s investigation. 21 Put

simply, they do not provide relevant comparator points. See, e.g., United States v. Ebbers, 458

F.3d 110, 129 (2d Cir. 2006) (explaining that different sentences among co-defendants were

reasonable where co-defendants cooperated and defendant did not).

        The defendant also asserts that the eight remaining cases are “similar” and support his

argument for the mandatory minimum 40-year sentence. This, too, rings hollow. None of the

cases listed involved a congressman protected by the president of the country in which he operated.

Rather, the defendant cites to cases involving the types of drug traffickers that he and his brother

worked to protect in exchange for bribes. Those sentences and the positions of those defendants

in the hierarchy of politically connected drug trafficking at issue in his case do not merit leniency.

Put simply, the defendant is a uniquely bad actor at the center of years of state-sponsored drug

trafficking. A life sentence based on this conduct will not result in unwarranted sentencing

disparities.

II.     THE COURT SHOULD ORDER THE DEFENDANT TO FORFEIT $138.5
        MILLION

        The Court should order the defendant to forfeit $138.5 million, which represents a

conservative estimate of the proceeds co-conspirators paid to the defendant in connection with

Count One.




21
  The defendant wrongly claims that Rivera Maradiaga has been sentenced to “Life
Imprisonment.” (Def. Mem. at 14). Rivera Maradiaga has not yet been sentenced.

                                                 55
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 59 of 65




 Witness        Time                    Estimate Methodology                   Defendant      Tr. Cites
               Period                                                          Proceeds
 Diaz        2004 - 2007     Eight months per year; three shipments per        $480,000       140, 210
 Morales                     month; $5,000 per shipment
             2008 - 2010     Eight months per year; four shipments per          $480,000      140, 210
                             month; $5,000 per shipment
 Ardon       2010 - 2011     Supplied 12,000 kilograms at $10,000 per            $60 mil      363, 408,
 Soriano                     kilogram (less $5,000 for logistics)                             435
             2012 - 2014     $50,000 per month for transportation of            $1.8 mil      433-36
                             cocine
                             $20,000 per month for transportation of            $720,000      433-36
                             drug proceeds
 Chang       2008 - 2015     Supplied 15,000 kilograms at $10,000 per            $75 mil      912, 914,
 Monroy                      kilogram (less $5,000 for logistics)                             923, 930
                                                                   Total       $138.5 mil

       A.      Applicable Law

       Pursuant to Title 21, United States Code, Section 853, “a defendant convicted of a drug

crime ‘shall forfeit . . . any property constituting, or derived from, any proceeds the person

obtained, directly or indirectly, as the result of’ the crime of conviction.” United States v. Roberts,

660 F.3d 149, 165 (2d Cir. 2011) (quoting 21 U.S.C. § 853(a)(1)). “Congress could not have

chosen stronger words to express its intent that forfeiture be mandatory in cases where the statute

applied, or broader words to define the scope of what was to be forfeited.” United States v.

Monsanto, 491 U.S. 600, 607 (1989). The purpose of forfeiture is “punitive rather than restitutive,”

Roberts, 660 F.3d at 166, and the defendant’s ability to pay is irrelevant, United States v. Awad,

598 F.3d 76, 78 (2d Cir. 2010).

       “[T]he forfeiture statute for drug crimes is not limited to profits from those crimes.” United

States v. Khan, 761 F. App’x 43, 47 (2d Cir. 2019). “[D]istrict courts may use general points of

reference as a starting point for a forfeiture calculation and make reasonable extrapolations

supported by a preponderance of the evidence.” United States v. Roberts, 660 F.3d 149, 166 (2d

Cir. 2011); see also Khan, 761 F. App’x at 47 (holding that forfeiture extends to “any property


                                                  56
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 60 of 65




constituting, or derived from, any proceeds the person obtained, directly or indirectly, as the result

of the crime of conviction.” (citing Honeycutt v. United States, 137 S. Ct. 1626, 1632-33 (2017);

and emphasis in original)).

       B.      Discussion

       The Governments forfeiture calculation is based on trial testimony from Diaz Morales,

Ardon Soriano, and Chang Monroy.

       Diaz Morales testified that, between 2004 and 2010, he paid the defendant $5,000 per

cocaine shipment. (Tr. 140). He estimated that (i) his group sent cocaine shipments between eight

and 10 months per year; (ii) the group sent three or four shipments per month between 2004 and

2007; and (iii) the group sent four or five shipments per month between 2008 and 2010. (Tr. 210).

Based on those estimates, and not including Diaz Morales’s $50,000 payments to the defendant

for more sensitive air-radar information (Tr. 196, 199), Diaz Morales paid the defendant at least

$960,000.

       Ardon Soriano explained that the defendant helped him distribute between 30,000 and

40,000 kilograms of cocaine beginning in 2010, and their last drug shipments together occurred in

2014. (Tr. 363, 435). In 2010 and 2011, the defendant supplied Ardon Soriano and others cocaine

at a price of $10,000 per kilogram. (Tr. 408; see also Tr. 199 (Diaz Morales estimating same

price)). Based on two years of the five-year period, i.e., 40%, and using 30,000 kilograms, which

is the lower end of Ardon Soriano’s quantity estimate, the defendant sold Ardon Soriano 12,000

kilograms of cocaine for $120 million. Even discounting that figure by half to account for

logistical costs associated with transporting the cocaine from the defendant’s laboratory in

Colombia to the buyers in Honduras, the defendant earned at least $60 million from his sales to

Ardon Soriano in 2010 and 2011. The defendant stopped supplying cocaine to Ardon Soriano in



                                                 57
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 61 of 65




2012, and instead rented helicopters for transporting drugs and drug money. (Tr. 433-36). The

defendant charged $50,000 per flight to transport cocaine, and $20,000 per flight to transport

proceeds (presumably because the cash was not incriminating on its face and therefore presented

less seizure risk). During the three-year period between 2012 and 2014, Ardon Soriano estimated

that he used the defendant’s helicopters to transport cocaine once per month, and separately used

this service to transport drug proceeds once per month. (Tr. 435-36). Based on those estimates,

the defendant earned at least $1.8 million helping Ardon Soriano transport cocaine, and he earned

another $720,000 for helping to transport drug money.

       Finally, Chang Monroy testified that the defendant helped him distribute 15,000 kilograms

of cocaine beginning in 2008 and Chang Monroy’s surrender in 2015. (Tr. 912, 914, 930). Chang

Monroy and the buyers he worked with paid the defendant the same $10,000-per-kilogram price

described by Diaz Morales and Ardon Soriano. (Tr. 923). Once again discounting that price by

half to account for logistical costs, the defendant earned $75 million for supplying cocaine to

Chang Monroy.

       Based on the foregoing, the Government respectfully submits that the Court should order

the defendant to forfeit $138.5 million.

III.   THE COURT SHOULD ORDER THE DEFENDANT TO REPAY ALL FUNDS
       DISBURSED PURSUANT TO THE CRIMINAL JUSTICE ACT

       “When a defendant is able to pay for the costs of a private attorney, he is not entitled to

gratuitous or subsidized legal counsel under the CJA.” United States v. Konrad, 730 F. 3d 343,

350-51 (3d Cir. 2013); see also 18 U.S.C. § 3006A(f); United States v. Illarramendi, No. 11 Cr.

41 (SRU), 2015 WL 8664174, at *3-4 (D. Conn. Dec. 11, 2015) (ordering defendant “to pay back

the entire cost of his legal representation . . . to the CJA Fund” where “[i]t has become abundantly




                                                58
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 62 of 65




clear . . . that [defendant] could easily have afforded to pay that sum out of his significant available

funds”).

       The defendant retained counsel in 2016 and again upon his arrest in 2018, and the record

establishes that the defendant earned huge sums of money as a drug trafficker. Nevertheless, on

February 6, 2020, the defendant submitted a letter to the Court claiming that he had “exhausted”

his “life savings and bank account” and was “without any resources to pay new attorneys at this

critical time.” (Dkt. No. 132). At a conference on February 24, 2020, the defendant reiterated his

claim that he could not afford to pay for an attorney, submitted CJA affidavit to the Court, and

perjured himself yet again by swearing under oath to the accuracy of the affidavit. (Feb. 24, 2020

Tr. 3-4). In response, the Court observed correctly that “[t]he defendant has substantial asserts,”

and warned the defendant that “there can be a clawback of fees from the defendant down the road

if assets are reachable.” (Id. at 4-5). Because the evidence supports the Court’s position regarding

the defendant’s assets, he should be ordered to repay the costs of his appointed counsel.

IV.    THE COURT SHOULD ORDER THE DEFENDANT TO PAY A $10 MILLION
       FINE

       The defendant has not met his burden of demonstrating an inability to pay a fine and, in

light of the balancing of the Section 3553(a) factors, the Government respectfully submits that the

Court should impose a within-Guidelines, statutory-maximum fine of $10 million.

       A.      Applicable Law

       The Guidelines provide that “[t]he court shall impose a fine in all cases, except where the

defendant establishes that he is unable to pay and is not likely to become able to pay any fine.”

U.S.S.G. § 5E1.2(a). “The burden of establishing inability to pay rests on defendant.” United

States v. Salameh, 261 F.3d 271, 276 (2d Cir. 2001) (citing United States v. Thompson, 227 F.3d

43, 45 (2d Cir. 2000)). “Evidence of lucrative illegal activity may support an inference that such


                                                  59
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 63 of 65




funds, although hidden, remain at the defendant’s disposal.” United States v. Fields, 113 F.3d 313,

325 (2d Cir. 1997); United States v. Orena, 32 F.3d 704, 716 (2d Cir. 1994) (explaining that

“evidence of lucrative illegal activity can support a judge’s finding that a defend-ant is able to pay

a fine”). Where a defendant fails to demonstrate an inability to pay a fine, the Court must craft

one based in part on consideration of the § 3553(a) factors. See 18 U.S.C. § 3572(a); see also

United States v. Elfgeeh, 515 F.3d 100, 136 (2d Cir. 2008).

       B.      Discussion

       Pursuant to U.S.S.G. § 5E1.2(c)(4), the maximum Guidelines fine in this case corresponds

to the maximum fine authorized by statute, which is $10 million. See 21 U.S.C. § 960(b). The

Government respectfully submits that, based on consideration of the Section 3553(a) factors, the

maximum fine prescribed by Congress and the Sentencing Commission is appropriate in this case.

       The defendant has not established that he is unable to pay a fine. The defendant retained

counsel for most of the proceedings in this case following his November 2018 arrest, and he also

retained counsel for purposes of the 2016 proffer that resulted in his conviction on Count Four. At

the January 2019 bail hearing, the defendant admitted that he flew on a private jet from Honduras

to Miami to attend that 2016 meeting. (Jan. 4, 2019 Tr. 14-15). Consistent with his opaque

testimony regarding the source of funds for the charter (id.), the defendant also admitted that third

parties in Honduras hold some of his assets, but he claimed that he could not estimate the value of

those assets. (Id. at 27, 30). Following his conviction, the defendant took a similar approach with

the Probation Office by “declin[ing] to answer any questions related to the financial statement”

and failing to explain “how he covers his [purportedly] negative monthly cashflow.” (PSR ¶¶ 114,

118; see also id. ¶ 120). The PSR includes information that the defendant provided to Pretrial

Services in connection with his bail application, which the Government established at the bail



                                                 60
        Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 64 of 65




hearing was materially inaccurate. See United States v. Sasso, 59 F.3d 341, 352 (2d Cir. 1995)

(where defendant “was not forthcoming with respect to his financial circumstances, it was well

within the province of the district court to find that he had not carried his burden of proving

inability to pay”).

        In addition to the foregoing discussion of the defendant’s proceeds from Count One,

Giovani Rodriguez testified at trial that he observed in one of the defendant’s homes a stack of

vacuum-wrapped $20 bills that was about three feet tall and 1.5 feet wide. (Tr. 719). As another

example, the drug ledger seized by Honduran police in June 2018 established that the defendant

was “paid” more than $4.4 million in connection with a 650-kilogram cocaine shipment in

February 2018:




(GX 250-T at 1-2). Thus, while $10 million is an extremely significant amount of money for most

people, the defendant made almost half that amount in connection with a single, relatively small

(for him) drug shipment, which occurred just nine months prior to his arrest at the end of a drug-

trafficking career that dated back to at least 2004.       Accordingly, the defendant has not

demonstrated that he is unable to pay a fine. And for all of the reasons discussed above with

respect to the nature and seriousness of the offense and the need to promote respect for the law

and achieve deterrence, the statutory maximum fine of $10 million is appropriate.


                                               61
       Case 1:15-cr-00379-PKC Document 269 Filed 03/16/21 Page 65 of 65




                                       CONCLUSION

       For the foregoing reasons, the Government respectfully submits that the Court should

sentence the defendant to life imprisonment, require forfeiture in the amount of $138.5 million,

and order the defendant to pay the statutory maximum fine of $10 million.

Dated: New York, New York
       March 16, 2021

                                                       Respectfully Submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney for the
                                                       Southern District of New York


                                               By:           /s/
                                                       Amanda L. Houle
                                                       Matthew Laroche
                                                       Jason A. Richman
                                                       Assistant United States Attorneys

Cc:    Defense Counsel
       (Via ECF)




                                              62
